Exhibit 10.2



PROMISSORY NOTE CONVERSION AGREEMENT



This Promissory Note Conversion Agreement (the “Agreement”) is entered into as
of February ,2020 by and between Splash Beverage Group, Inc. a Nevada
corporation (the “Company”), and (the “Noteholder”), with reference to the
following facts:

 

A.   The Company executed a Promissory Note in favor of Noteholder in the
principal amount of $ dated (the “Note”).

 

B.  The Company intends to merge with a subsidiary of Canfield Medical Supply
Inc. (the “Merger”) under terms which require that as of completion of the
Merger (i) substantially all of the Company’s debt, which at December 6, 2019
amounted to more than $6 million, and (ii) all shares of the Company’s preferred
stock shall be converted into shares of Canfield Medical Supply Inc..

 

C.   Upon completion of the Merger the Company will be a wholly owned subsidiary
of Canfield Medical Supply Inc. (the “Parent”) and shareholders of the Company
will own in the aggregate on a fully diluted basis, after giving effect to
conversions of all debt and preferred stock, and all outstanding options, and or
other rights to acquire Company securities warrants, not less than 85% of
Parent, with the ability to receive an additional 1.25% of Parent, for an
aggregate total of 86.25% ownership of Parent, computed as of the date of
Merger, if the post- Merger Parent is able to sell, issue and receive $9 million
of additional equity capital no later than six months after the date of the
Merger (the “New Capital”).The post-Merger Parent shall hereinafter be referred
to as “SplashPM.”

 

D.   Conversion by each of the Company’s debt holders shall be at the rate of
one share for $1.00 and is further conditioned on SplashPM’s timely satisfaction
of its covenant to raise the New Capital (the “New Capital Covenant”), the
failure of which for any reason shall provide the Noteholder at its sole
discretion the right to rescind the conversion of all debt underlying and
evidenced by the Note.

 

E.   Conversion of the Note shall become effective upon completion of the Merger
subject further to the representations, covenants and other terms set forth
below.

 

F.   Based on the foregoing the Company and Noteholder desire to convert the
entire amount outstanding under the Note into shares of Company Common Stock,
$0.001 par value (the “Common Stock”).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1.   Conversion to Common Stock. The entire amount of outstanding principal and
interest under the Note shall be converted shares of Common Stock (the
“Conversion Shares”) effective upon the Merger. Upon execution of this Agreement
and return of the original Note as described below, SplashPM shall instruct its
transfer agent to issue the Conversion Shares to the Noteholder at the address
on the signature page hereto.

 

 1 

 





 

2.   Return of Note. Following execution of this Agreement and upon the Merger
becoming effective, the Note shall be deemed to be paid in full and the
Noteholder thereupon shall return the original Note to SplashPM marked
“CANCELLED: PAID IN FULL”. If the Merger does not occur prior to the date on
which the Merger Agreement is terminated pursuant to Section 10 thereof the
original Note shall remain in full effect, shall not be deemed paid in any
amount and this Agreement shall terminate.

 

3.   Restricted Stock; Piggyback Registration Rights. The Conversion Shares to
be issued hereunder have not been registered with the United States Securities
and Exchange Commission or with the securities regulatory authority of any
state. The Conversion Shares are subject to restrictions imposed by federal and
state securities laws and regulations on transferability and resale, and may not
be transferred assigned or resold except as permitted under the Securities Act
of 1933, as amended (the “Act”), and the applicable state securities laws,
pursuant to registration thereunder or exemption therefrom. At such time, if
ever, that SplashPM determines to file a registration statement with the
Securities and Exchange Commission (“SEC”) relating to an offering for its own
account, or the account of others under the Act, of any of its equity securities
(other than on Form S-4 or Form S-8 or their then equivalents relating to equity
securities to be issued solely in connection with any acquisition of any entity
or business or equity securities issuable in connection with stock option or
other bonafide employee benefit plans) (the “Registration Statement”), SplashPM
shall send to Noteholder written notice of such determination and, if within 10
days after the date of receipt of such notice Noteholder shall so request in
writing, SplashPM shall include in such registration statement all or any part
of the Conversion Shares that Noteholder requests to be registered, provided
however any Conversion Shares may be removed pro rata to the percentage of
securities being removed by other selling shareholders whose shares are also
covered by the Registration Statement (“Removed Conversion Shares”) if such
removals are required to comply with any written comments from the SEC with
respect to Rule 415 promulgated under the Act. The Company covenants to maintain
the effectiveness of the Registration Statement, and of any registration
statement filed thereafter which must include the Removed Conversion Shares if
any (an “RCS Registration Statement”), by promptly preparing and filing
post-effective amendments to the Registration Statement and RCS Registration
Statement until all of the Conversion Shares and Removed Conversion Shares are
sold. The registration rights granted herein shall remain in full effect and
continue to extend to the Conversion Shares and Removed Conversion Shares until
they are sold. All fees and costs of or incidental to any such registration
statement shall be borne by the Company and SplashPM.

 

4.   Noteholder Representations. The Company is issuing the Conversion Shares to
the Noteholder in reliance upon the following representations made by the
Noteholder:

 

(a)  Noteholder is an “accredited investor” within the meanings set forth in
Regulation D promulgated under the Act.



 

 2 

 



(b)  Noteholder (i) has had, and continues to have, access to detailed
information with respect to the business, financial condition, results of
operations and prospects of the Company and SplashPM; (ii) has received or has
been provided access to all material information concerning an investment in the
Company and SplashPM; and (iii) has been given the opportunity to obtain any
additional information or documents from, and to ask questions and receive
answers of, the officers, directors and representatives of the Company and
SplashPM to the extent necessary to evaluate the merits and risks related to an
investment in the Company and SplashPM represented by Common Stock.

 

(c)  As a result of the foregoing and Noteholder’s prior overall experience in
financial matters, and Noteholder’s familiarity with the nature of the Company’s
businesses and

SplashPM, Noteholder is able to evaluate the capital structure of the Company
and SplashPM, the business of the Company and SplashPM, and the risks inherent
therein.

 

(d)  Noteholder’s investment in the Company is consistent, in both nature and
amount, with Noteholder’s overall investment program and financial condition.

 

(e)  Noteholder’s financial condition is such that Noteholder can afford to bear
the economic risk of holding the Common Stock, and to suffer a complete loss of
Noteholder’s investment in the Company represented by the Note and the
Conversion Shares.

 

(f)    Noteholder’s address is set forth on the signature page hereto. 

  

(h) In consideration of the promises recited in this Agreement, and other than
with respect to the obligations contained in this Agreement, each Noteholder
including its successors, agents and assigns hereby does, knowingly and
voluntarily, release, acquit and forever discharge the Company and the Company’s
successors, assigns, officers, directors, shareholders, attorneys, agents,
employees and representatives (collectively the “Releasees”), from any and all
claims, suits, demands, causes of action, debts, damages, costs, losses,
obligations, judgments, charges, expenses, dues, sums of money, accounts and
controversies of whatever kind or nature, direct or indirect, arising in tort or
contract, whether known or unknown, contingent or noncontingent, at law or in
equity relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected that the Noteholder may possess against any of the
Releasees arising from any omissions, acts, facts or damages that have occurred
up until and including the effective date of this Agreement and as of the date
of the consummation of the Merger.

 

(l)     Each party to this Agreement has read and understands the following
language of Section 1542 of the California Civil Code which provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR



 3 

 



It is expressly understood and agreed that all rights under Section 1542 of the
Civil Code of the State of California are expressly waived by each of the
parties to this Agreement, to the full extent allowed by law. Each party to this
Agreement, agrees that this Agreement shall extend and apply to all unknown,
unsuspected and unanticipated claims, demands, injuries, or damages within the
scope of this Agreement and the releases herein. Each party to this Agreement
acknowledge that they are aware that statutes exist which render null and void
releases and discharges of any claims, rights, demands, liabilities, actions and
causes of action which are unknown to the releasing or discharging party at the
time of execution of said release and discharge. Each party to this Agreement
expressly waives any equivalent provision of any statute of the United States or
any other state or jurisdiction with respect to such claims, demands, injuries,
or damages within the scope of this Agreement.

 

(m)   Noteholder hereby agrees that any unit purchase agreement, investors’
rights agreement, and right of first refusal and co-sale agreements between the
Company and the Noteholders shall be null and void and of no force and effect as
of the date of the Merger.

 

5.   Company Representations and Covenants. Noteholder is converting the amounts
due under the Note for the Conversion Shares in reliance upon the following
representations made by the Company:

 

(a)                The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Nevada and has all requisite
corporate power and authority to carry on its business as now conducted and as
proposed to be conducted. The Company is duly qualified as a foreign corporation
to do business and is in good standing in every jurisdiction in which its
ownership or use of property or the nature of the business conducted by it makes
such qualification necessary except where the failure to be so qualified or in
good standing would not have a material adverse effect on its operations or
financial condition.

(b).                  The Company has the requisite corporate power and
authority to execute, deliver and perform its obligations under this Agreement.
This Agreement and the issuances of the Conversion Shares, and conversion of the
Note and the right to rescind the conversions herein provided if the New Capital
is not timely obtained, have been (a) duly approved by the Board of Directors of
the Company, and (b) the Conversion Shares, when issued pursuant to the
Agreement and upon delivery, shall be validly issued and outstanding, fully paid
and non- assessable.

(c).                   The execution, delivery and performance of the Agreement
by the Company and the consummation of the transactions contemplated hereby,
will not, with or without the giving of notice or the passage of time or both:
(a) violate the provisions of the Articles of Incorporation or bylaws of the
Company; or (b) violate any judgment, decree, order or award of any court
binding upon the Company or will not (c) otherwise prohibit the consummation of
any of the transactions contemplated by this Agreement by litigation, statute,
rule, regulation, executive order, decree, ruling or injunction enacted,
entered, promulgated or endorsed by any governmental authority of competent
jurisdiction or any self-regulatory organization having authority over the
matters contemplated hereby.



 4 

 



(d).                  This Agreement constitutes the valid and legally binding
obligations of the Company and are enforceable against the Company in accordance
with its respective terms.

(e).                  The Conversion Shares have not been registered under the
Securities Act of 1933, as amended (the “Act”) or under the laws of any state or
other jurisdiction, and are or will be issued pursuant to a valid exemption from
registration.

(f)                 The Company has advised Noteholder that this Agreement is
one of various other Agreements being entered into by the Company and note
holders or persons to whom the Company is indebted. The Company represents and
affirms that each such noteholder and person is converting debt at $1.00 per
share and that no noteholder has or will have terms that are more favorable than
those being granted to Noteholder under this Agreement.

(g)                If the Company or SplashPM fail timely to satisfy the New
Capital Covenant, within five business days of the date of such non-compliance
(“Conversion Covenant Failure”), SplashPM or the Company shall give written
notice (the “Non Compliance Notice”) to Noteholder of the Conversion Covenant
Failure and Noteholder may within ten business days

thereafter notify the Company or SplashPM of Noteholder’s desire to rescind this
Agreement (the “Rescission Election”). Not later than thirteen business days
following the date of the Non Compliance Notice, the Company shall send to
Noteholder an updated report setting forth all other noteholders who have
provided the Company and SplashPM with a Rescission Election and the rescission
amounts for each such noteholder (the “Rescission Election Report”). Within five
business days following receipt of the Rescission Election Report, Noteholder
may deliver a follow-on notice to the Company and SplashPM whereby it either
affirms or withdraws its Rescission Election, in its sole discretion. Noteholder
at its sole election may rescind this Agreement and return the Conversion Shares
issued hereby (with stock powers medallion guaranteed) against the execution and
delivery by SplashPM of the replacement promissory note (the “Replacement Note”)
attached hereto as Exhibit A, provided however if the Noteholder has not
provided the Company with written notice of its intention to rescind within five
business days following receipt of the Rescission Election Report then the
Noteholder shall be deemed to have waived any rights to rescind under this
Section and the right to rescind under this Section shall be null and void. To
effect the rescission hereunder Noteholder shall tender the Conversion Shares to
SplashPM with an endorsed stock power against delivery by the SplashPM of the
executed Replacement Note.

The Company acknowledges that its failure or the failure of SplashPM to issue
and deliver the Replacement Note within five business days of exercise of rights
hereunder by the Noteholder shall be a material default of this Agreement that
will result in all amounts that would have been evidenced by the Replacement
Note becoming immediately due and payable together with all costs of collection
payable by SplashPM and Company inclusive of all accrued interest thereon from
the date of the Merger at a rate of interest of fourteen percent per year until
paid in full.

 

 5 

 





(h)               The Company covenants to Noteholder that no more than $500,000
of bridge loans, notes payable and other debt shall be outstanding as at the
date of the Merger (“Permitted Existing Liabilities”) and that the maturity
dates of the Permitted Existing Liabilities shall be no earlier than August ,
2020. The Company shall cause all Notes evidencing Permitted Existing
Liabilities to convert into shares of common stock of SplashPM at a conversion
price that will be the greater of (i) 1.25 per share (125% of the price for the
conversion agreements that were executed as of the Merger) or (ii) the average
of the reported closing price per share of SplashPM’s common stock taken over
the three trading days prior to conversion No holder of Permitted Existing
Liabilities shall participate in or be awarded any New Capital Bonus Shares.
Holders of Permitted Existing Liabilities shall not be granted or otherwise
allowed registration or piggyback registration rights

(i)                 The Company and SplashPM covenant to provide piggyback
registration rights to the Noteholder on terms not less favorable than those
described in paragraph 3 above.

(j)                 Should the Company or SplashPM provide note or debt
conversion agreements solely with respect to the debt or note holders having
outstanding debt as of the Merger to others on terms, including rescission
terms, more favorable than those being accorded to Noteholder hereunder
(“Changed Terms”), then this Agreement shall automatically be deemed to include
and have the benefit of the Changed Terms. Notwithstanding the foregoing
Noteholder in its sole discretion may elect not accept all of the Changed Terms
within ten business days after Company and SplashPM have delivered notice of the
Changed Terms to Noteholder.

 

6.Miscellaneous.

 

(a)                Governing Law and Venue. This Agreement and all acts and
transactions pursuant hereto and the rights and obligations of the parties
hereto shall be governed, construed and interpreted in accordance with the laws
of the State of Nevada . The parties agree that all actions and proceedings
arising out of or relating directly or indirectly to this Agreement or any
ancillary agreement or any other related obligations shall be litigated solely
and exclusively in the state or federal courts located in the City of Las Vegas,
Clark County and that such courts are convenient forums. Each party hereby
submits to the personal jurisdiction of such courts for purposes of any such
actions or proceedings.

 

(b)                No modification, variation or amendment of this Agreement
(including any exhibit hereto) shall be effective unless made in writing and
signed by both parties. The failure by either party to enforce any rights under
this Agreement shall not be construed as a waiver of any rights of such party.

 

(c)                Advice of Counsel. Each party to this Agreement hereby
represents and warrants to the other party that it has had an opportunity to
seek the advice of its own independent legal counsel with respect to the
provisions of this Agreement and that its decision to execute this Agreement is
not based on any reliance upon the advice of any other party or its legal
counsel. Each party represents and warrants to the other party that in executing
this Agreement such party has completely read this Agreement and that such party
understands the terms of this Agreement and its significance. This Agreement
shall be construed neutrally, without regard to the party responsible for its
preparation.

 



 6 

 



(d)                Due Authorization. Each party to this Agreement hereby
represents and warrants to the other party that (i) the execution, performance
and delivery of this Agreement has been authorized by all necessary action by
such party; (ii) the representative executing this Agreement on behalf of such
party has been granted all necessary power and authority to act on behalf of
such party with respect to the execution, performance and delivery of this
Agreement; and (iii) the representative executing this Agreement on behalf of
such party is of legal age and capacity to enter into agreements which are fully
binding and enforceable against such party.

 

(e)                Further Assurances. The Company and Noteholder agree that in
case at any time after the Merger any further action is necessary or desirable
to carry out the purposes of this Agreement, each of the parties hereto will
take such further action (including without limitation, the execution and
delivery of such further instruments and documents) as any other party hereto
may reasonably request.

 

(f)                 Counterparts. This Agreement may be executed in any number
of counterparts, all of which taken together shall constitute a single
instrument.

 

(g)                Notices. All notices, requests and other communications
hereunder shall be in writing and shall be delivered by courier or other means
of personal service (including by means of a nationally recognized courier
service or professional messenger service), or sent by facsimile or mailed first
class, postage prepaid, by certified mail, return receipt requested, in all
cases, addressed to:

If to Company:

Splash Beverage Group, Inc. 1314 E. Las Olas Blvd

Suite #221

Fort Lauderdale, Florida 33301

Attention: Robert Nistico, Chief Executive Officer

 

With a copy to: Sichenzia Ross Ference LLP (which shall not constitute notice)

1185 Avenue of the Americas, 37th Floor New York, New York, 10036

Attention: Darrion Ocasio Docasio@srf.law

 

 7 

 





If to Noteholder :

 

 

____________________________

 

____________________________

 

Attention:

 

With a copy (which shall not constitute notice) to:

[                  ]

All notices, requests and other communications shall be deemed given on the date
of actual receipt, delivery or refusal as evidenced by written receipt,
acknowledgement or other evidence of actual receipt or delivery to the address
specified above. In case of service by facsimile, a copy of such notice shall be
personally delivered or sent by registered or certified mail, in the manner set
forth above, within three business days thereafter. Any party hereto may from
time to time by notice in writing served as set forth above designate a
different address or a different or additional Person to which all such notices
or communications thereafter are to be given.

 

(h)                Attorneys’ Fees. In the event that any suit or action is
instituted under or in relation to this Agreement, including without limitation
to enforce any provision in this Agreement, the prevailing party in such dispute
shall be entitled to recover from the losing party all fees, costs and expenses
of enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all
reasonable fees, costs and expenses of appeals

 

(i)                 Remedies. All remedies afforded to any party by law or
contract, shall be cumulative and not alternative and are in addition to all
other rights and remedies a party may have, including any right to equitable
relief and any right to sue for damages as a result of a breach of this
Agreement. Without limiting the foregoing, no exercise of a remedy shall be
deemed an election excluding any other remedy.

 

(j)                 Successors and Assigns. The rights and benefits of this
Agreement shall inure to the benefit of, and be enforceable by the Company's
successors and assigns. The covenants and obligations of the Company hereunder
shall inure to the benefit of, and be enforceable by the Noteholder against the
Company, its successors and assigns, including any entity into which the Company
is merged.

 

(k)                Survival. The representations, warranties, covenants and
agreements made herein shall survive the closing of the transaction contemplated
hereby. The representations, warranties, covenants and obligations of the
Company, and the rights and remedies that may be exercised by the Noteholder,
shall not be limited or otherwise affected by or as a result of any information
furnished to, or any investigation made by or knowledge of, the Noteholder or
any of its representatives.

 

This Agreement is entered into and effective as of the date first written above.



 

 8 

 



 

COMPANY: NOTEHOLDER

 

Splash Beverage Group, Inc.

 

 

By: _______________________________

 

/s/___________________________________

 

Address:

 

Address:

      ________________________________   ________________________________  
________________________________

 



 



 9 

 

 

 

 

 

EXHIBIT A TO NOTE CONVERSION AGREEMENT REPLACEMENT NOTE

 

THE SECURITIES WHOSE ISSUANCE AND SALE IS REPRESENTED BY THIS DOCUMENT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE
144A UNDER SAID ACT.

 

PROMISSORY NOTE

 



[                   ] , 2020 $[            ]


FOR VALUE RECEIVED, [ ], Inc., a [ ] corporation (the “Company”), hereby
unconditionally promises to pay to the order of [ ] whose address is [ ], or its
successors or assigns (the “Holder”), the principal amount of [ ] (USD $[ ]) on
or prior to 18 months anniversary (for purpose of this Note 18 months shall
consist of 540 days) from the date of the closing of the merger (the “Merger
Closing Date”) by and among Canfield Medical Supply, Inc., a Colorado
corporation, SBG Acquisition, Inc., a Nevada corporation, and Splash Beverage
Group, Inc. the Nevada corporation, (the “Maturity Date”), and to pay interest
on the unpaid principal balance hereof at the rate of twelve percent (12%) per
annum (the “Applicable Rate”) commencing six months after the Merger Closing
Date. This promissory note (the “Note”) is one of several promissory notes (and
all modifications, extensions, future advances, supplements, and renewals
thereof, and any substitutions therefor of this Note or other promissory notes
issued pursuant to the Note Conversion Agreement (the “Other Notes”)) issued
pursuant to Promissory Note Conversion Agreement (the “Note Conversion
Agreement”), is subject to the terms and conditions contained in the Note
Conversion Agreement and shall be payable in accordance with the terms set forth
below.



 10 

 

 



1.                        Payments of Principal and Interest.

 

(a)                                   Payment of Principal. The principal amount
of this promissory note (the “Note”) shall be paid to the Holder on or prior to
the Maturity Date.

 

(b)                                  Payment of Interest. Interest on the unpaid
principal balance of this Note shall accrue at the Applicable Rate commencing on
the Merger Closing Date. Interest shall be computed on the basis of a 360-day
year and paid for the actual number of days elapsed. Interest shall be payable
in 15 installments commencing on the 90th day from the Merger Closing Date and
each 30 days thereafter until the Note is paid in full with interest that
accrued over the first 90 days following the Merger Closing Date payable pro
rata over 15 installments. By way of example, if interest accrued over the first
90 days amounts to $15 and the note is repaid in 15 installments, then each
payment of accrued and unpaid interest shall equal the interest amount accrued
over preceding 30 days plus $1.

 

(c)                                   Payment of Default Interest. Any amount of
principal or interest on this Note which is not paid within five Business Days
of when due shall bear interest from the date due until such past due amount is
paid at a rate of interest equal to the Applicable Rate plus three percent (3%)
per annum (the “Default Rate”).

 

(d)                                  General Payment Provisions. All payments of
principal of, interest on and other amounts due under this Note shall be made in
lawful money of the United States of America by certified bank check or wire
transfer to such account as the Holder may designate by written notice to the
Company in accordance with the provisions of this Note. Whenever any amount
expressed to be due by the terms of this Note is due on any day which is not a
Business Day, the same shall instead be due on the next succeeding Business Day.
For purposes of this Note, “Business Day” shall mean any day other than a
Saturday, Sunday, or a day on which commercial banks in the States of California
are authorized or required by law or executive order to remain closed.

 

(e)                                   No Breach. The Company represents and
warrants to the Holder that execution, delivery and performance by the Company
of this Note will not (i) conflict with or result in a breach of, or require any
consent (which has not been obtained and is in full force and effect) under (x)
any organizational document of the Company or any of its subsidiaries or (y) any
applicable requirement of law or (z) any order, writ, injunction or decree of
any governmental authority binding on the Company or any of its subsidiaries, or
(ii) result in a breach of, or require termination of, any term or provision of
any contractual obligation of the Company or any of its subsidiaries or (iii)
constitute (with due notice or lapse of time or both) a default under any such
contractual obligation or (iv) result in or require the creation or imposition
of any lien upon any property of the Company or any of its subsidiaries pursuant
to the terms of any such contractual obligation.

 

(f)                                    Prepayment. At any time prior to the
Maturity Date, the Company may pre-pay this Note in full or in part without
penalty. Upon prepayment of this Note in full, the Holder shall have no further
rights under this Note (except for such rights that may specifically survive the
payment of the Note).

 

2.Defaults and Remedies.

 





 11 

 

 

(a)                                   Events of Default. The occurrence of any
of the following events shall constitute an “Event of Default” hereunder: (i)
the Company shall fail to pay any installment of interest, principal or other
sums due under this Note when any such payment shall be due and payable; (ii)
the Company makes an assignment for the benefit of creditors; (iii) any order or
decree is rendered by a court which appoints or requires the appointment of a
receiver, liquidator or trustee for the Company, and the order or decree is not
vacated within sixty (60) days from the date of entry thereof; (iv) any order or
decree is rendered by a court adjudicating the Company insolvent, and the order
or decree is not vacated within sixty (60) days from the date of entry thereof;
(v) the Company files a petition in bankruptcy under the provisions of any
Debtor Relief Law; (vi) the Company admits, in writing, its inability to pay its
debts as they become due (provided, however, that receipt by the Company of an
audit letter from its accountants questioning the viability of the Company as a
going concern shall not, in and of itself, be construed as an admission by the
Company of its inability to pay its debts as they become due); (vii) a
proceeding or petition in bankruptcy is filed against the Company and such
proceeding or petition is not dismissed within ninety (90) days from the date it
is filed; (viii) the Company files a petition or answer seeking reorganization
or arrangement under any Debtor Relief Law or similar law of any other foreign
country; (ix) the Company shall fail to perform, comply with or abide by any of
the stipulations, agreements, conditions and/or covenants contained in this Note
or the Note Conversion Agreement on the part of the Company to be performed
complied with or abided by (other than a payment covered by clause (i) above),
and such failure is not cured within thirty (30) days after written notice of
such failure is delivered by Holder to the Company, (x) the Company or any of
its subsidiaries shall fail to pay any indebtedness (excluding indebtedness
evidenced by this Note or by the Other Notes) having a principal amount
outstanding in excess of $100,000 (“Materiality Amount”), or any payment of
principal, interest or premium thereon, when due (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise) and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such indebtedness or if the effect of such default or
event is to accelerate, or to permit the acceleration of, the maturity of such
indebtedness provided that such indebtedness in the aggregate exceeds the
Materiality Amount (xi) any representation or warranty made by the Company under
this Note or the Note Conversion Agreement shall prove to have been false or
misleading when made and (xi) any Event of Default occurs with respect to any
Other Notes then outstanding. “Debtor Relief Law” means the Bankruptcy Code of
the United States (Title 11), and all other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.

 

(b)                                  Notice of an Event of Default. Upon the
occurrence of an Event of Default with respect to this Note or any Other Note
then outstanding, the Company shall within five (5) Business Days deliver
written notice thereof via facsimile or email and overnight courier (with next
day delivery specified) (an “Event of Default Notice”) to the Holder. At any
time after the occurrence of an Event of Default, the Holder may, by notice to
the Company, declare all of the Other Notes to be forthwith due and payable,
whereupon the principal and all accrued and unpaid interest thereon, plus all
costs of enforcement and collection (including court costs and reasonable
attorney’s fees), shall immediately become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Company

 

(c)                                   Reserved.

 





 12 

 

 

(d)                                  Remedies. Ten Business days after the
occurrence of one or more Events of Default, if such Event of Default has not
been cured then the Holder, at its option and without further notice, demand or
presentment for payment to the Company or others, may declare the then
outstanding principal balance of this Note, together with all accrued and unpaid
interest at the Default Rate and other sums due under the Note, immediately due
and payable, together with all reasonable attorneys’ fees, paralegals’ fees and
costs and expenses incurred by the Holder in collecting or enforcing payment
thereof (whether such reasonable fees, costs or expenses are incurred in
negotiations, all trial and appellate levels, administrative proceedings,
bankruptcy proceedings or otherwise), and all other sums due by the Company
hereunder, all without any relief whatsoever from any valuation or appraisement
laws and payment thereof may be enforced and recovered in whole or in part at
any time by one or more of the remedies provided to the Holder at law, in
equity, or under this Note; provided, however, that the occurrence of any Event
of Default described in clauses (iii) through (viii) above shall make this Note
immediately due and payable, without any action on the part of the Holder. The
Company hereby waives all presentment for payment, demand, protest, notice of
protest and notice of dishonor, and all other notices of any kind to which they
may be entitled under applicable laws or otherwise. This provision shall be in
addition to, and shall not limit, any other remedies the Holder may have at law
or equity.

 

3.                   Lost or Stolen Note. Upon notice to the Company of the
loss, theft, destruction or mutilation of this Note, and, in the case of loss,
theft or destruction, of an indemnification undertaking by the Holder to the
Company in a form reasonably acceptable to the Company and customary for similar
circumstances in commercial lender/borrower circumstances, and, in the case of
mutilation, upon surrender and cancellation of the Note, the Company shall
execute and deliver a new Note of like tenor and date and in substantially the
same form as this Note.

 

4.                   Cancellation. After all principal, accrued interest and all
other sums at any time owed on this Note have been paid in full, this Note shall
automatically be deemed canceled, shall be surrendered to the Company for
cancellation and shall not be re-issued.

 

5.                  Governing Law. This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the laws of
the State of Nevada, without giving effect to provisions thereof regarding
conflict of laws. The Company hereby irrevocably submits to the non-exclusive
jurisdiction of the state and federal courts sitting in Clark County in the
State of Nevada for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper, provided, however, nothing contained herein shall limit the Holder’s
ability to bring suit or enforce this Note in any other jurisdiction. Each party
hereto hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by sending by
certified mail or overnight courier a copy thereof to such party at the address
indicated in the preamble hereto and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law.

 

6.                  Remedies, Characterizations, Other Obligations, Breaches and
Injunctive Relief. The remedies of the Holder as provided herein shall be
cumulative and concurrent and may be pursued singly, successively or together,
at the sole discretion of the Holder, and may be exercised as often as occasion
therefor shall occur; and the failure to exercise any such right or remedy shall
in no event be construed as a waiver or release thereof.

 

7.                  Specific Shall Not Limit General; Construction. No specific
provision contained in this Note shall limit or modify any more general
provision contained herein. This Note shall be deemed to be jointly drafted by
the Company and the Holder and shall not be construed against any person as the
drafter hereof.





 13 

 

 8.                Failure or Indulgence Not Waiver. Holder shall not be deemed,
by any act of omission or commission, to have waived any of its rights or
remedies hereunder, unless such waiver is in writing and signed by Holder, and
then only to the extent specifically set forth in the writing. A waiver on one
event shall not be construed as continuing or as a bar to or waiver of any right
or remedy to a subsequent event. No failure to exercise and no delay in
exercising on the part of the Holder, of any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.

 

9.                Notice. Notice shall be given to each party at the address
indicated in the preamble hereto or at such other address as provided to the
other party in writing.

 

10.              Usury Savings Clause. Notwithstanding any provision in this
Note, the total liability for payments of interest and payments in the nature of
interest, including, without limitation, all charges, fees, exactions, or other
sums which may at any time be deemed to be interest, shall not exceed the limit
imposed by the usury laws of the jurisdiction governing this Note or any other
applicable law. In the event the total liability of payments of interest and
payments in the nature of interest, including, without limitation, all charges,
fees, exactions or other sums which may at any time be deemed to be interest,
shall, for any reason whatsoever, result in an effective rate of interest, which
for any month or other interest payment period exceeds the limit imposed by the
usury laws of the jurisdiction governing this Note, all sums in excess of those
lawfully collectible as interest for the period in question shall, without
further agreement or notice by, between, or to any party hereto, be applied to
the reduction of the outstanding principal balance of this Note immediately upon
receipt of such sums by the Holder hereof, with the same force and effect as
though the Company had specifically designated such excess sums to be so applied
to the reduction of such outstanding principal balance and the Holder hereof had
agreed to accept such sums as a penalty-free payment of principal; provided,
however, that the Holder of this Note may, at any time and from time to time,
elect, by notice in writing to the Company, to waive, reduce, or limit the
collection of any sums in excess of those lawfully collectible as interest
rather than accept such sums as a prepayment of the outstanding principal
balance. It is the intention of the parties that the Company does not intend or
expect to pay nor does the Holder intend or expect to charge or collect any
interest under this Note greater than the highest non-usurious rate of interest
that may be charged under applicable law.

 

11.              Binding Effect. This Note shall be binding upon the Company and
the successors and assigns of the Company and shall inure to the benefit of
Holder and the successors and assigns of Holder.

 

12.              Severability. In the event any one or more of the provisions of
this Note shall for any reason be held to be invalid, illegal, or unenforceable,
in whole or in part, in any respect, or in the event that any one or more of the
provisions of this Note operates or would prospectively operate to invalidate
this Note, then and in any of those events, only such provision or provisions
shall be deemed null and void and shall not affect any other provision of this
Note. The remaining provisions of this Note shall remain operative and in full
force and effect and shall in no way be affected, prejudiced, or disturbed
thereby.





 

 14 

 

 



13.              Assignability. Upon the written consent of the Company, which
shall not be unreasonably withheld, Holder may sell or assign, in whole or in
part, or grant participations in this Note and/or the obligations evidenced
hereby. The holder of any such sale, assignment or participation, if the
applicable agreement between Holder and such holder so provides, shall be: (a)
entitled to all of the rights, obligations and benefits of Holder (to the extent
of such holder’s interest or participation); and (b) deemed to hold and may
exercise the rights of setoff or banker’s lien with respect to any and all
obligations of such holder to the Company (to the extent of such holder’s
interest or participation) set forth herein through paragraph 14 below; in each
case as fully as though the Company was directly indebted to such holder.

 

14.              Amendments. The provisions of this Note may be changed only by
a written agreement executed by the Company and Holder.

 

[Signature page follows]

 

 



 

 15 

 



 

 

Agreement and Plan of Merger dated as of

December 31, 2019

 

 

and entered into by and among

Canfield Medical Supply, Inc., a Colorado corporation

 

and

SBG Acquisition Inc., a Nevada Corporation,

 

and

 

Splash Beverage Group, Inc., a Nevada corporation,

 





 16 

 

AGREEMENT AND PLAN OF MERGER

 

 

This Agreement and Plan of Merger (this “Agreement”), dated as of December 31,
2019, is entered into by and among Canfield Medical Supply, a Colorado
corporation (“Parent”), SBG Acquisition Inc., a Nevada corporation wholly owned
by Parent (“Sub”), and Splash Beverage Group, Inc., a Nevada corporation
(“Company” or "Splash"), with respect to the following matters:

 

RECITALS

 

A.                 Company develops and markets innovative beverages and
naturally flavored tequilas under the "Salt" brand as well as performance
drinks, under the "TapouT" brand, containing a proprietary blend of essential
vitamins, minerals and electrolytes products.

 

B.                 The Boards of Directors of Parent, Sub and Company have each
determined that it is advisable and in the best interests of their respective
stockholders to consummate, and have approved, the business combination
transaction provided for herein that constitutes a tax-free transaction meeting
the requirements of Section 368(a) of the United States Internal Revenue Code of
1986, as amended (the “Code”), in which Sub would merge with and into Company
and Company would become a wholly-owned subsidiary of Parent (the “Merger”). The
Boards of Directors of Parent, Sub and Company further intend, by executing this
Agreement, to adopt a plan of reorganization within the meaning of Section
354(a) of the Code.

 

C.                 Parent, Sub, and Company desire to make certain
representations, warranties and agreements in connection with the Merger and
also to prescribe various conditions to the Merger.

 

AGREEMENT

 

Now therefore, in consideration of the mutual covenants and agreements contained
herein, and certain other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto covenant and
agree as follows:

 

Section 1. The Merger.

 

1.1               The Merger. At the Effective Time (as defined in Section 1.2),
upon the terms and subject to the conditions of this Agreement, Sub shall be
merged with and into Company in accordance with, as applicable, Chapter 92A and
such other provisions as are applicable of the Nevada Revised Statutes (the
“Nevada Statutes”). Company shall be the surviving corporation in the Merger
(the “Surviving Corporation”). Sub and Company are sometimes referred to herein
as the “Constituent Corporations.” As a result of the Merger, the outstanding
shares of capital stock of the Constituent Corporations shall be converted or
cancelled in the manner provided in Section 2.





 17 

 

 

1.2               Effective Time. At the Closing (as defined in Section 1.3), a
certificate or certificates of merger (each and collectively, the “Certificate
of Merger”) shall be duly prepared and executed by the Surviving Corporation and
thereafter delivered to the Secretary of State of the State of Nevada (the
“Nevada Secretary of State”) for filing, as provided in Chapter 92A the Nevada
Statutes, on, or as soon as practicable after, the Closing Date (as defined in
Section 1.3). The Merger shall become effective at the time of the filing of the
Certificate of Merger with the Nevada Secretary of State (the date and time of
such filing being referred to herein as the “Effective Time”).

 

1.3               Closing. The closing of the Merger (the “Closing”) will take
place at the offices of Sichenzia Ross Ference 1185 Avenue of the Americas, New
York, New 10036, or at such other place as the parties hereto mutually agree, on
a date and at a time to be specified by the parties, which shall in no event be
later than 10:00 a.m., local time, on the first business day following
satisfaction of the conditions set forth in Sections 6.2 and 7.2, provided that
the other closing conditions set forth in Sections 6, 7 and 8 have been
satisfied or, if permissible, waived in accordance with this Agreement, or on
such other date as the parties hereto mutually agree (the “Closing Date”). At
the Closing there shall be delivered to Parent, Sub and Company the certificates
and other documents and instruments required to be delivered hereunder,
including without limitation, under Sections 7 and 8.

 

1.4               Articles of Incorporation and Bylaws of the Surviving
Corporation. At the Effective Time, (i) the Articles of Incorporation of Company
as in effect immediately prior to the Effective Time shall be the Articles of
Incorporation of the Surviving Corporation until thereafter amended as provided
by law and such Articles of Incorporation, and (ii) the Bylaws of Company as in
effect immediately prior to the Effective Time shall be the Bylaws of the
Surviving Corporation until thereafter amended as provided by law, the Articles
of Incorporation of the Surviving Corporation and such Bylaws.

 

1.5               Directors and Officers of the Surviving Corporation and of
Parent. The directors of Company and the officers of Company immediately prior
to the Effective Time shall, from and after the Effective Time, be the directors
and officers of the Surviving Corporation. As of the Effective Time, all
officers and directors of the Parent and Sub, including Michael J. West and
Stephen H. West, shall have resigned as directors and officers of the Parent and
Sub. The Board of the Parent from and after the Effective Time shall consist of
five directors one of whom shall be appointed by WesBev LLC, a principal
shareholder of Parent, and three of whom shall qualify as “independent
directors” as that term is defined by Nasdaq Corporate Governance Rules, until
their successors shall have been duly elected or appointed and qualified or
until their earlier death, resignation or removal in accordance with the
Surviving Corporation’s or Parent’s Articles of Incorporation and Bylaws, as the
case may be.

 

1.6               Effects of the Merger. Subject to the foregoing, the effects
of the Merger shall be as provided in the applicable provisions of the Nevada
Statutes.

 

1.7               Further Assurances. Each party hereto will execute such
further documents and instruments and take such further actions as may
reasonably be requested by one or more of the others to consummate the Merger,
to vest the Surviving Corporation with full title to all assets, properties,
rights, approvals, immunities and franchises of either of the Constituent
Corporations or to effect the other purposes of this Agreement.

 





 18 

 

 

Section 2. Conversion of Shares; Acquisition of Certain Outstanding Parent
Shares.

 

2.1               Conversion of Capital Stock. At the Effective Time, by virtue
of the Merger and without any action on the part of the holder thereof:

 

(a)                       Capital Stock of Sub. Each issued and outstanding
share of the common stock, $0.001 par value per share, of Sub (“Sub Common
Stock”) shall be converted into and become one fully paid and nonassessable
share of common stock, $0.001 par value per share, of the Surviving Corporation
(“Surviving Corporation Common Stock”). Each certificate representing
outstanding shares of Sub Common Stock shall at the Effective Time represent an
equal number of shares of Surviving Corporation Common Stock.

 

(b)                       Cancellation of Treasury Stock and Stock Owned by
Parent and Subsidiaries. All shares of common stock, $0.001 par value per share,
of Company (“Company Common Stock”) that are owned by Company as treasury stock
and any shares of Company Common Stock owned by Parent, Sub or any other
wholly-owned Subsidiary (as hereinafter defined) of Parent shall be canceled and
retired and shall cease to exist and no stock of Parent or other consideration
shall be delivered in exchange therefor and the Parent shall provide the Company
with a certificate of the transfer agent of the Parent and Sub and any
Subsidiary certifying to the cancellation of such shares. As used in this
Agreement, “Subsidiary” means, with respect to any party, any corporation or
other organization, whether incorporated or unincorporated, of which more than
fifty percent (50%) of either the equity interests in, or the voting control of,
such corporation or other organization is, directly or indirectly through
Subsidiaries or otherwise, beneficially owned by such party.

 

(c)                     Exchange Ratio for Company Common Stock. Each issued and
outstanding share of Series A convertible preferred stock, each issued and
outstanding share of Series B convertible preferred stock and each issued and
outstanding share of common stock (other than shares to be canceled in
accordance with Section 2.1(b)) of the Company (respectively, the “Series A
Preferred Stock,” the “Series B Preferred Stock” and the “Splash Common Stock”)
respectively, shall be converted into an amount of fully paid and nonassessable
shares of common stock of Parent (the “Parent Common Stock”) equal to the
Conversion Number for the Company’s Series A Preferred Stock, Series B Preferred
Stock, Splash Common Stock subject to adjustment as may be otherwise set forth
in this Agreement. All such shares of Splash Common Stock and Series A Preferred
Stock and Series B Preferred Stock shall no longer be outstanding and shall
automatically be canceled and retired and shall cease to exist, and each holder
of a certificate representing any such shares shall cease to have any rights
with respect thereto, except the right to receive the shares of Parent Common
Stock, to be issued in consideration therefor, upon the surrender of such
certificate in accordance with Section 2.2, without interest. For purposes
hereof, subject to adjustment as may be otherwise set forth in this Agreement
and before giving effect to a proposed reverse stock split which shall be in a
range of not less than 1-for-3 nor more than 1-for-3.5, the “Conversion Number”
shall be 1.362921798 shares of Parent Company Stock for (i) each share of
Company Common Stock outstanding, (ii) each share of Series A Preferred Stock
outstanding, (iii) for each share of Series B Preferred Stock outstanding and
for (iv) each warrant to purchase Company Common Stock outstanding . Without
limiting the generality of the foregoing immediately prior to consummation of
the Merger the capitalization of the Parent shall be as set forth on Schedule
2.1(c). Securities issued hereunder shall bear the appropriate federal
securities legends and affixing as relevant such additional legends referencing
the lock-up/leak out and rescission rights referenced elsewhere in this
Agreement.

 



 19 

 

  

(d)               Dissenting Shares.

  

(i)                 The Company shall obtain the approval of its shareholders
(determined as of the date immediately preceding the Closing) (inclusive of
shareholders who are converting debt, preferred stock and who are holders of
options, warrants and other rights to acquire equity securities of the Company,
collectively the “Company Shareholders”) holding at least a majority of the
Company’s voting capital stock to the Merger and the transactions contemplated
hereby and pursuant thereto.

 

(ii)               Unless otherwise required by the applicable provisions of the
Nevada Statutes, including without limitation, the provisions of Section 78.3793
thereof, the Company shall not be obligated to offer any appraisal or other
“dissenter’s rights”) to the Company Shareholders.

 

(iii)             If required by the applicable provisions of the Nevada
Statutes, including without limitation, the provisions of Section 78.3793
thereof, each outstanding share of Company Common Stock the holder of which has
not voted in favor of the Merger, has perfected such holder’s right to an
appraisal of such holder’s shares in accordance with the applicable provisions
of the Nevada Statutes and has not effectively withdrawn or lost such right to
appraisal (a “Dissenting Share”), shall not be converted into or represent a
right to receive shares of Parent Common Stock pursuant to Section 2.1I, but the
holder thereof shall be entitled only to such rights as are granted by the
applicable provisions of the Nevada Statutes; provided, however, that any
Dissenting Share held by a person at the Effective Time who shall, after the
Effective Time, withdraw the demand for appraisal or lose the right of
appraisal, in either case pursuant to the Nevada Statutes, shall be deemed to be
converted into, as of the Effective Time, the right to receive shares of Parent
Common Stock pursuant to Section 2.1I. In such event, Company shall give Parent
(x) prompt notice of any written demands for appraisal, withdrawals of demands
for appraisal and any other instruments served pursuant to the applicable
provisions of the Nevada Statutes relating to the appraisal process received by
Company and (y) the Business to direct all negotiations and proceedings with
respect to demands for appraisal under the Nevada Statutes. Company will not
voluntarily make any payment with respect to any demands for appraisal and will
not, except with the prior written consent of Parent, settle or offer to settle
any such demands.

 

 20 

 





 

2.2               Exchange of Certificates.

 

(a)                Exchange Agent. On the Closing Date, Parent shall make
available to EQ by Equiniti, Parent’s independent stock transfer agent (the
“Exchange Agent”), certificates representing the number of duly authorized
shares of Parent Common Stock issuable in connection with the Merger, to be held
for the benefit of and distributed to the holders of Company Common Stock in
accordance with this Section. The Exchange Agent shall agree to hold such shares
of Parent Common Stock (such shares of Parent Common Stock being referred to
herein as the “Exchange Fund”) for delivery as contemplated by this Section and
upon such additional terms as may be agreed upon by the Exchange Agent, Company
and Parent.

 

(b)               Exchange Procedures. As soon as reasonably practicable after
the Effective Time and subject to the surrender provisions of this Section
2.2(b), the Exchange Agent shall deliver to each holder of record of a
certificate or certificates which promptly prior to the Effective Time
represented outstanding shares of Company Common Stock (the “Certificates”)
whose shares are converted pursuant to Section 2.1(c) into the right to receive
shares of Parent Common Stock a certificate representing that number of shares
of Parent Common Stock which such holder has the right to receive pursuant to
the provisions of this Section 2. Upon surrender of a Certificate for
cancellation to the Exchange Agent, together with such endorsements for transfer
duly executed and completed, the holder of such Certificate shall be entitled to
receive in exchange therefor a certificate representing that number of shares of
Parent Common Stock which such holder has the right to receive pursuant to the
provisions of this Section 2, and the Certificate so surrendered shall forthwith
be canceled. In no event shall the holder of any Certificate be entitled to
receive interest on any property to be received in the Merger. In the event of a
transfer of ownership of Company Common Stock which is not registered in the
transfer records of Company, a certificate representing that number of whole
shares of Parent Common Stock may be issued to a transferee if the Certificate
representing such Company Common Stock is presented to the Exchange Agent
accompanied by all documents required to evidence and effect such transfer and
by evidence that any applicable stock transfer taxes have been paid. Until
surrendered as contemplated by this Section 2.2(b), each Certificate shall be
deemed at any time after the Effective Time for all corporate purposes of
Parent, except as limited by paragraph (c) below, to represent ownership of the
number of shares of Parent Common Stock into which the number of shares of
Company Common Stock shown thereon have been converted as contemplated by this
Section 2.

 

(c)              Distributions with Respect to Unexchanged Shares. No dividends
or other distributions declared or made after the Effective Time with respect to
Parent Common Stock with a record date on or after the Effective Time shall be
paid to the holder of any unsurrendered Certificate with respect to the shares
of Parent Common Stock represented thereby until the holder of record of such
Certificate shall surrender such Certificate in accordance with this Section.
Subject to the effect of applicable laws, following surrender of any such
Certificate, there shall be paid to the record holder of the certificates
representing shares of Parent Common Stock issued in exchange therefor, without
interest, (i) at the time of such surrender, the amount of dividends or other
distributions, if any, with a record date on or after the Effective Time which
theretofore became payable, but which were not paid by reason of the immediately
preceding sentence, with respect to such whole shares of Parent Common Stock,
and (ii) at the appropriate payment date, the amount of dividends or other
distributions with a record date on or after the Effective Time but prior to
surrender and a payment date subsequent to surrender payable with respect to
such whole shares of Parent Common Stock.

 





 21 

 

 

(d)               No Further Ownership Rights in Company Common Stock. All
shares of Parent Common Stock issued upon the surrender for exchange of
Certificates in accordance with the terms hereof shall be deemed to have been
issued at the Effective Time in full satisfaction of all rights pertaining to
the shares of Company Common Stock represented thereby, subject, however, to the
Surviving Corporation’s obligation to pay any dividends which may have been
declared by Company on such shares of Company Common Stock in accordance with
the terms of this Agreement and which remained unpaid at the Effective Time.
From and after the Effective Time, the stock transfer books of Company shall be
closed and there shall be no further registration of transfers on the stock
transfer books of the Surviving Corporation of the shares of Company Common
Stock which were outstanding immediately prior to the Effective Time. If, after
the Effective Time, Certificates are presented to the Surviving Corporation for
any reason, they shall be canceled and exchanged as provided in this Section.

 

(e)                Fractional Shares. No fractional shares or scrip representing
fractional shares of Parent Common Stock will be issued in the Merger upon the
surrender for exchange of Certificates and instead shall be rounded to the next
whole share.

 

(f)                 Termination of Exchange Fund. Any portion of the Exchange
Fund which remains undistributed to the stockholders of Company for three (3)
months after the Effective Time shall be delivered to the Surviving Corporation,
upon demand, and any stockholders of Company who have not theretofore complied
with this Section 2 shall thereafter look only to the Surviving Corporation
(subject to abandoned property, escheat and other similar laws) as general
creditors for payment of their claim for Parent Common Stock, any cash in lieu
of fractional shares of Parent Common Stock and any dividends or distributions
with respect to Parent Common Stock. Neither Parent nor the Surviving
Corporation shall be liable to any holder of shares of Company Common Stock for
shares of Parent Common Stock (or dividends or distributions with respect
thereto) or cash payable in respect of fractional share interests delivered to a
public official pursuant to any applicable abandoned property, escheat or
similar law.

 

Section 3. Representations and Warranties of Company. Company represents and
warrants to Parent and Sub as follows:

 

3.1               Corporate Existence, Power and Authority. Company is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation and has all requisite corporate power
and authority to conduct its business (the “Business”) as now being conducted,
and to own, lease or otherwise hold its properties, to enter into this
Agreement, and to carry out the Merger Transactions (as defined below) to which
it is a party. For purposes hereof, “Merger Transactions” shall mean the Merger
and such other transactions as may be contemplated hereby or in connection
herewith, including but not limited to those transactions described in
Promissory Note Conversion Agreements and Preferred Stock Conversion Agreements
and Lockup/Leak-out Agreements, forms of which are attached to this Agreement.

 

 22 

 





3.2               Corporate Action. The execution and delivery of this Agreement
by Company and the consummation by Company of the Merger Transactions to which
it is a party have been authorized by all requisite corporate action on the part
of Company.

 

3.3               Validity. This Agreement constitutes the legal, valid and
binding obligation of Company enforceable in accordance with its terms except as
enforcement may be limited by bankruptcy, reorganization, insolvency, moratorium
or other similar laws presently or hereafter in effect affecting the enforcement
of creditors’ rights generally and subject to general principles of equity.

 

3.4               Financial Statements. The audited financial statements of
Company as of and for the years ended December 31, 2017 and 2018, and unaudited
financial statements for the interim nine month period ended September 30, 2019,
which have been delivered to Parent, or will be delivered prior to the Closing
(hereinafter referred to as the “Company Financial Statements”), fairly present,
to the knowledge of the Company, the financial condition of Company as of the
dates thereof and the results of its operations for the periods covered thereby.
To the knowledge of the Company, other than as set forth in any schedule or
exhibit attached hereto, and except as may otherwise be set forth or referenced
herein, there are no material liabilities or obligations, either fixed or
contingent, not disclosed or referenced in the Company Financial Statements or
in any exhibit or notes thereto other than contracts or obligations occurring in
the ordinary course of business since September 30, 2019; and no such contracts
or obligations occurring in the ordinary course of business constitute liens or
other liabilities which materially alter the financial condition of Company as
reflected in the Company Financial Statements. Company has, or will have at the
Closing, good title to all assets, properties or contracts shown on the Company
Financial Statements subject only to dispositions and other transactions in the
ordinary course of business, the disclosures set forth herein and therein and
liens and encumbrances of record disclosed therein.

 

3.5               Qualification as a Foreign Corporation. Each of the Company
and its several subsidiaries (collectively “Subsidiaries”) is duly qualified and
in good standing as a foreign corporation and licensed to conduct the Business
as now being conducted in each jurisdiction in which Company and Subsidiaries
are required to be qualified to conduct the Business, except where failure to be
so qualified, in good standing and licensed would have no material and adverse
impact on the ownership of its assets and properties or the conduct of the
Business.

 

3.6               Conflict with Other Instruments. Neither the execution and
delivery of this Agreement by Company nor the consummation by Company of the
Merger Transactions to which it is a party will (i) conflict with, or result in
a breach of, the terms, conditions or provisions of, or constitute a default (or
an event which with notice or lapse of time or both would become a default)
under, or result in the creation of a lien or encumbrance on, or cause the
triggering of a “due on sale” clause or similar restriction or provision
affecting, any of its assets or properties pursuant to (A) the articles of
incorporation or bylaws of Company or (B) any material indenture, mortgage,
lease, agreement or other instrument to which Company is a party or by which it,
or any of its assets or properties, may be bound or affected (including without
limitation any of the Company’s Permitted Closing Debt.as defined in paragraph
5.9 below), or (ii) violate any provision of law, statute, rule or regulation to
which Company is subject or by which it or its properties are bound except where
such violation would have no material and adverse impact on the ownership of its
assets or properties or the conduct of the Business.

 



 23 

 

 



3.7               Capitalization. The authorized capital stock of Company
consists of 50,000,000 shares of common stock, $0.001 par value, 3,000,000
shares of Series A convertible preferred stock and 11,000,000 shares of Series B
convertible preferred stock. As of the date hereof, there are 19,248,781 shares
of common stock of Company, 3,000,000 shares of Series A Preferred Stock and
3,913,412 shares of Series B Preferred Stock issued and outstanding,
respectively. Entities and persons set forth on Schedule I (the “Company
Shareholders”) own the shares of Company Common Stock, Series A Preferred Stock,
or Series B Preferred Stock as set forth on Schedule 3.7. The Series A Preferred
Stock and the Series B Preferred Stock are sometimes hereafter referred to as
the “Splash Preferred Stock.” All of the issued and outstanding shares of Splash
Common Stock and all of the issued and outstanding shares of Splash Preferred
Stock have been duly authorized and validly issued and are fully paid and
nonassessable and free of preemptive rights. Except as set forth on Schedule
3.7, there are no voting trusts, shareholder agreements or other voting
arrangements, capacities, charges, liens or encumbrances on any shares of Splash
Stock that have been entered into by Company Shareholders. Except as set forth
on Schedule 3.7 there are no outstanding subscriptions, contracts, convertible
or exchangeable securities, options, warrants, calls or other rights obligating
Company to issue, sell, exchange, or otherwise dispose of, or to purchase,
redeem or otherwise acquire, shares of, or securities convertible into or
exchangeable for, capital stock of Company.

 

3.8               No Adverse Change. To the knowledge of Company, since
September 30, 2019: (i) there has been no material adverse change in the
condition, financial or otherwise, of the Business or its assets or properties,
or in the prospects thereof or therefor; and, (ii) since September 30, 2019 none
of its assets or properties or the Business has been adversely affected in any
material way by, or sustained any material loss, whether or not insured, as a
result of any fire, flood, accident, explosion, strike, labor disturbance, riot,
act of God or the public enemy or other calamity or casualty. Except as
disclosed to Parent in writing pursuant to this Agreement and since September
30, 2019, Company (i) has not become involved in any unresolved labor trouble or
dispute which materially and adversely affects the Business, (ii) has not become
a party to any collective bargaining agreement, (iii) has not suffered any
liability, judgment, lien or termination of contract or the imposition of any
obligation, the effect of which shall be materially adverse to the Business or
its assets or properties, (iv) there has not been any change, event or
development having, or that could be reasonably expected to have, individually
or in the aggregate, a material adverse effect on Parent and its Subsidiaries
taken as a whole, other than those occurring as a result of general economic or
financial conditions or other developments which are not unique to Parent and
its Subsidiaries but also generally affect other persons who participate or are
engaged in the lines of business in which Parent and its Subsidiaries
participate or are engaged and (v) between such date and the date hereof Parent
and its Subsidiaries have conducted their respective businesses only in the
ordinary course consistent with past practice or as contemplated in connection
with this Agreement. Without limiting the generality of the foregoing, since
September 30, 2019, Company has operated its businesses in the ordinary course
of business in all material respects and there has not been, with respect to the
businesses, and other than in the ordinary course of business any:



 24 

 



(a)                event, occurrence or development that has had a Material
Adverse Effect;

 

(b)               incurrence of any indebtedness for borrowed money in
connection with the Business in an aggregate amount exceeding $25,000, except
unsecured current obligations and liabilities incurred in the ordinary course of
business;

 

(c)                sale or other disposition of any of the assets shown or
reflected in the balance sheet of the Parent;

 

(d)               cancellation of any debts or claims or amendment, termination
or waiver of any rights of Company, except in the ordinary course of business;

 

(e)                imposition of any encumbrance upon any of assets of the
Company or its Subsidiaries;

 

(f)                 increase in the compensation of any employees, other than as
provided for in any written agreements or in the ordinary course of business;

 

(g)               adoption, termination, amendment or modification of any
employee benefit plan;

 

(h)               adoption of any plan of merger, consolidation, reorganization,
liquidation or dissolution or filing of a petition in bankruptcy under any
provisions of federal or state bankruptcy law or consent to the filing of any
bankruptcy petition against it under any similar law; or

 

(i)                 any agreement to do any of the foregoing, or any action or
omission that would result in any of the foregoing.

 

3.9               Assets; Title to Assets. The assets or properties of Company
consist principally of tangible and intangible assets, including know how and
other intellectual property (the “Intellectual Property”), all as further
described on Schedule 3.9 (the “Principal

Assets”). The Company has good and marketable title to the Principal Assets,
free and clear of all mortgages, liens, claims or encumbrances of any kind or
any conditional sale agreement or other title retention agreement.

 

3.10           Material Contracts. The Company has furnished or made available
to Parent accurate and complete copies or detailed descriptions of Company
Material Contracts (as defined below) applicable to Company including the
Intellectual Property. With respect to any Company Material Contract, Company is
not aware of any existing breach, default or event of default by Company, or
event that with notice or lapse of time or both would constitute a breach,
default or event of default by Company, other than breaches, defaults or events
of default that would not have a material adverse effect on the business, assets
or prospects of Company (a “Company Material Adverse Effect”), nor does Company
know of, and Company has not received notice of, or made a claim with respect
to, any breach or default by any other party thereto that would, severally or in
the aggregate, have a Company Material Adverse Effect. As used herein, the term
“Company Material Contracts” shall mean all (i) employee benefit plans, share
option schemes or agreements and employment, consulting or similar contracts,
(ii) contracts that involve remaining aggregate payments by Company in excess of
$50,000 or which have a remaining term in excess of two years, (iii) insurance
policies, and (iv) all contracts that would, if terminated, have a Company
Material Adverse Effect.

 



 25 

 

 



3.11           Litigation, Etc. Except as and to the extent as may be set forth
in Schedule 3.11 annexed hereto, there are no actions, suits, claims
investigations or proceedings pending in any court or by or before any
governmental agency to which Company is a party or otherwise affecting the
Principal Assets or the Business as now or heretofore conducted by Company, and,
to Company’s knowledge, after due inquiry, there is no action, suit, claim,
investigation, proceeding, grievance or controversy threatened against Company
with regard to or affecting the Principal Assets or the Business as now or
heretofore conducted by it. There is no action, suit, claim, investigation or
proceeding known to Company, after due inquiry, which is pending or threatened
which questions the validity or propriety of this Agreement or any action taken
or to be taken by Company in connection with this Agreement. Company is not
subject to any judicial injunction or mandate or any quasi-judicial order or
quasi-judicial restriction directed to or against it as a result of its
ownership of the Principal Assets or its conduct of the Business as now or
heretofore conducted by it and no governmental agency has at any time challenged
or questioned in writing, or commenced or given notice of intention to commence
any investigation relating to, the legal right of Company to conduct the
Business or any part thereof as now or heretofore conducted by it, so as to
materially and adversely affect the ownership and use of the Principal Assets.

 

3.12           Compliance with Laws, Etc. Company has complied with all laws and
regulations of any applicable jurisdiction with which it is or was required to
comply in connection with its ownership of the Principal Assets and its conduct
of the Business, the enforcement of which would have a material and adverse
effect on the ownership of the Principal Assets or the conduct of the Business.
Company has all permits and permissions of governments, governmental authorities
and quasi-governmental authorities necessary to own the Principal Assets and to
conduct the Business as now conducted, except where failure to have such permits
and permissions would have no material and adverse effect on the ownership of
the Principal Assets or the conduct of the Business.

 

3.13           Governmental Approvals. No authorization, consent or approval or
other order or action of or filing or registration with any court,
administrative agency, or other governmental or regulatory body or authority is
required for the execution and delivery by Company of this Agreement or
Company’s consummation of the Merger Transactions to which it is a party.

 

3.14           ERISA. Except as and to the extent as may be set forth in
Schedule 3.14 annexed hereto, (i) Company has never sponsored, maintained or
contributed to any employee pension benefit plan, within the meaning of Section
3(2) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”); (ii) is not required to contribute to, nor has ever been required to
contribute to, any multi-employer plan within the meaning of Section 3(37)(A) of
ERISA; (iii) does not sponsor or contribute to any employee welfare benefit plan
within the meaning of Section 3(1) of ERISA, nor has it entered into any pay
arrangements, plans or programs that are ERISA Plans; or (iv) have an ERISA or
non-ERISA Plan that provides benefits, including, without limitation, death,
health or medical benefits (whether or not insured), with respect to current or
former employees beyond their retirement or other termination of service other
than coverage mandated by applicable law, deferred compensation benefits accrued
as liabilities on financial statements, or benefits, the full cost of which are
borne by the current or former employee or his beneficiary. The consummation of
the transactions contemplated by this Agreement will not entitle any current or
former employee or officer of Company to severance pay, unemployment
compensation or any other payment, accelerate the time of payment or vesting, or
increase the amount of compensation or benefits due any such employee or
officer.





 26 

 

3.15           Employee Plans. Except as otherwise disclosed herein or in
Schedule 3.15 annexed hereto, neither Company nor any predecessor or subsidiary
thereof has or maintains any employee benefit, bonus, incentive compensation,
profit-sharing, equity, stock bonus, stock option, stock appreciation rights,
restricted stock, other stock-based incentive, executive compensation agreement,
employment agreement, deferred compensation, pension, stock purchase, employee
stock ownership, savings, pension, retirement, supplemental retirement,
employment related change-in-control, severance, salary continuation, layoff,
welfare (including, without limitation, health, medical, prescription, dental,
disability, salary continuation, life, accidental death, travel accident, and
other insurance), vacation, holiday, sick leave, fringe benefit, or other
benefit plan, program, or policy, whether qualified or nonqualified and any
trust, escrow, or other agreement related thereto, covering any present or
former employees, directors, or their respective dependents.

3.16           Certain Payments. To Company’s knowledge, neither Company nor any
of its officers, employees or agents, nor any other person acting on behalf of
Company, has directly or indirectly, within the past five (5) years, given or
agreed to give any gift or similar benefit to any person who is, or may be in a
position to help or hinder Company’s business, or assist it in connection with
any actual or proposed transaction, which (i) might be reasonably expected to
subject it to any material damage or penalty in any action or to have a Company
Material Adverse Effect on Company or its business, assets, properties,
financial condition or results of operations (a “ Material Adverse Effect”),
(ii) if not given in the past, might have reasonably been expected to have had a
Material Adverse Effect, or (iii) if not continued in the future, might be
reasonably expected to have a Material Adverse Effect or to subject Company to
material suit or penalty in any action.

 

3.17           Hazardous Waste. To Company’s knowledge, neither Company nor any
previous owner, tenant, occupant or user of any real property now or previously
owned or occupied by Company (“Real Property”) used, generated, manufactured,
treated, handled, refined, processed, released, discharged, stored or disposed
of any Hazardous Materials (as defined below) on, under, in or about the Real
Property, or transported any Hazardous Materials to or from the Real Property.
“Hazardous Materials,” as used herein, refers to any flammable materials,
explosives, radioactive materials, asbestos, organic compounds known as
polychlorinated biphenyls, chemicals now known to cause cancer or reproductive
toxicity, pollutants, contaminants, hazardous wastes, toxic substances or
related materials, including, without limitation, any substance defined as or
included in the definition of “hazardous substances” under the Hazardous
Materials Law (as defined herein). No underground tanks or underground deposits
of Hazardous Materials exist on, under, in or about the Real Property.

 





 27 

 

 

3.18           Applicable Laws. To Company’s knowledge, Company has conducted
the Business in compliance with all applicable federal, state and local laws,
ordinances or regulations, now or previously in effect, relating to
environmental conditions, industrial hygiene or Hazardous Materials on, under,
in or about the Real Property including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, 42
U.S.C. Section 8601 et seq., the Resource Conservation and Recovery Act, 42
U.S.C. Section 6401 et seq., the Toxic Substances Control Act, 15 U.S.C.
Sections 2601 through 2629, the Safe Drinking Water Act, 42 U.S.C. Sections 300f
through 300j, and any similar State or local laws and ordinances and the
regulations now or previously adopted, published and/or promulgated pursuant
thereto (collectively, the “Hazardous Materials Laws”).

 

3.19           Patents, Licenses and Permits. The Principal Assets constitute
all patents, licenses, permits, consents, approvals or authorizations of
governments, governmental authorities or quasi-governmental authorities (both
United States and foreign) currently owned or held by Company in connection with
the Business (the “Patents, Licenses and Permits”), and, except as may be noted
on Schedule 3.19, Company is the owner or exclusive licensee of each such
Patent, License and Permit. No claims made by third parties with respect to any
of the Patents, Licenses and Permits are pending. There are no decrees,
licenses, sublicenses, agreements or limitations now in effect relating to any
of the Patents, Licenses and Permits and there has been no notice to Company
that any Patent, License or Permit infringes the rights of any third party or is
being infringed by any third party.

 

3.20           Trademarks, Tradenames, etc. Company does not own or use any
registered or unregistered copyrights, trademarks, tradenames, service marks,
service names, slogans or assumed names (nor are any of the same used or held
for use) in connection with the conduct of the Business other than those listed
in Schedule 3.20 hereto (the “Trademarks”), all of which are owned by Company.
No claims made by third parties with respect to any of the Trademarks are
pending. There are no decrees, licenses, sublicenses, agreements or limitations
now in effect relating to any of the Trademarks and there has been no notice to
Company that any Trademark infringes the rights of any third party or is being
infringed by any third party.

 

3.21           Books and Records, etc. Prior to the Closing Date, Company will
make available to Parent copies of all books and records in Company’s possession
relating to the Business and the Principal Assets, and on the Closing Date
Company will deliver to Parent all such books and records in Company’s
possession.

 

3.22           No Material Undisclosed Liabilities. Except as provided in the
Company’s audited financial statements, or its unaudited financial statements
for the nine months ended September 30, 2019, or in Schedule 3.22, Company at
such date did not have, nor has it incurred since that date, any liabilities or
obligations (whether absolute, accrued, contingent, fixed or otherwise, or
whether due or to become due) of any nature that would be required by generally
accepted accounting principles to be reflected on a consolidated balance sheet
of the Company and its consolidated Subsidiaries (including the notes thereto),
except liabilities or obligations (i) which were incurred in the ordinary course
of business consistent with past practice or in connection with the Merger
Transactions to which it is a party, (ii) which have not been, and could not be
reasonably expected to be, individually or in the aggregate, materially adverse
to the Company and its Subsidiaries taken as a whole, or other than (iii)
obligations under the Patents, Licenses and Permits and (iv) liabilities and
obligations that are in the aggregate less than $50,000.

 



 28 

 

 



3.23           Absence of Certain Events. To Company’s knowledge, and except as
may be otherwise disclosed herein or by a written attachment hereto, no
executive officer or director of Company has been within the past five (5)
years, (i) a party to any bankruptcy petition against such person or against any
business of which such person was affiliated; (ii) convicted in a criminal
proceeding or subject to a pending criminal proceeding (excluding traffic
violations and other minor offenses; (iii) subject to any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any court of
competent jurisdiction, permanently or temporarily enjoining, barring,
suspending or otherwise limiting their involvement in any type of business,
securities or banking activities; or (iv) found by a court of competent
jurisdiction in a civil action by the Securities and Exchange Commission or the
Commodity Futures Trading Commission, to have violated a federal or state
securities or commodities law and which judgment has not been reversed,
suspended or vacated.

 

3.24           Tax Returns and Tax Liabilities. Except as set forth in Schedule
3.24, Company has (i) filed all tax returns required to be filed in any
jurisdiction to which it is subject, (ii)   collected and timely paid over to
the taxing authorities of each such jurisdiction all taxes required to be
collected by Company from other persons, such as sales taxes, payroll taxes,
etc., (iii)   either timely paid in full all taxes due to be paid by it and all
taxes claimed to be due and payable from it by each such jurisdiction (except
for any such taxes as are being contested in good faith by appropriate
proceedings), and any interest, additions to tax and penalties with respect
thereto, or provided adequate reserves for the payment thereof, (iv) fully
accrued on its books all taxes, and any interest, additions to tax and penalties
with respect thereto, for any period through the date hereof which are not yet
due, including such as are being contested, and (v) the amount of any reserves
and accruals in respect of taxes is at least equal to the net amount of all
taxes and any interest, additions to tax, penalties and deficiency assessments,
payable or which in the future become payable by Company with respect to all
periods up to and including the date hereof.

 

3.25           Officers and Employees. Schedule 3.25 hereto contains a list of
the names of each officer and each full-time employee of Company employed in the
Business at the date hereof and such person’s position. Since September 30,
2019, except as set forth on Schedule 3.25, there has been no change of, or
agreement to change, any terms of employment, including without limitation,
salary, wage rates or other compensation, of any officer or employee of Company
employed in the Business. The Company will use its commercially reasonable best
efforts to induce all employees of Company employed in the Business to continue
their respective employment following the Closing Date. For each employee hired
by Company after January 1, 2019, Company has verified appropriate documents and
has a verified and signed INS Form I-9 for each such employee, if required. All
such forms are in Company’s possession and shall be turned over to Parent for
each employee accepting employment with Parent as of the Closing. Company has
not received any information that would lead it to believe that a material
number of the employees of Company employed in the Business will or may cease to
be employees of Company, or will refuse offers of employment from Parent,
because of the consummation of the Merger Transactions to which it is a party.

 



 29 

 

 



3.26           Principal Assets Constitute the Business, etc. The Principal
Assets comprise all of the assets, property, rights and business owned by and
employed by Company in connection with the Business and will enable Company to
operate the Business in substantially the same manner after the Closing as it is
being conducted immediately before the Closing. All of the physical assets are
serviceable for the purposes for which they are being used on the date hereof.

 

3.27           Material Information. To the knowledge of Company, neither the
Schedules hereto nor this Agreement contains any untrue statement of a material
fact or omit to state a material fact necessary to make information contained
therein or herein not

misleading. To the knowledge of Company, there is no fact or condition which
Company has not disclosed to Parent in writing which materially adversely
affects the condition, financial or otherwise, of the Principal Assets or the
Business or the prospects thereof or therefor, or the ability of Company to
perform any of its obligations under this Agreement.

 

3.28           No Other Agreements to Sell Assets or Equity Interests. To the
knowledge of Company and other than pursuant to or contemplated by this
Agreement, the Company has no legal obligation, absolute or contingent, to any
person or firm to sell the Business or the Principal Assets relating to the
Business (other than sales in the ordinary course of Company’s business) or any
equity interest therein, or to effect any merger, consolidation or other
reorganization of the Company or to enter into any agreement with respect
thereto.

 

Section 4. Representations and Warranties of Parent and Sub. Parent and Sub
hereby jointly and severally represent and warrant to Company as follows:

 

4.1               Corporate Existence, Power and Authority. Each of Parent and
Sub is a corporation duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation and has all requisite
corporate power and authority to conduct its business as now being conducted,
and to own, lease or otherwise hold its properties, to enter into this
Agreement, and to carry out the Merger Transactions to which it is a party
Parent and Sub each have the full corporate power and authority to enter into
this Agreement and the documents to be delivered hereunder, to carry out their
respective obligations hereunder and to consummate the transactions contemplated
hereby.

 

4.2               Corporate Action. The execution and delivery of this Agreement
by Parent and Sub and the consummation by Parent and Sub of the Merger
Transactions have been authorized by all requisite corporate action on the part
of Parent and Sub, and the documents to be delivered hereunder constitute legal,
valid and binding obligations of Parent and Sub, enforceable against the Parent
and Sub in accordance with their respective terms. The Parent represents and
warrants that the approval of its shareholders is not required for Parent to
enter into this Agreement and consummate the transaction contemplated herein.

 



 30 

 



4.3               Validity. This Agreement constitutes the legal, valid and
binding obligation of each of Parent and Sub, enforceable in accordance with its
terms except as enforcement may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws presently or hereafter in effect
affecting the enforcement of creditors’ rights generally and subject to general
principles of equity.

 

4.4               Qualification as a Foreign Corporation. Each of Parent and Sub
is duly qualified and in good standing as a foreign corporation and licensed to
conduct its business as now being conducted in each jurisdiction in which Parent
or Sub is required to be qualified to conduct its business, except where failure
to be so qualified, in good standing and licensed would have no material and
adverse impact on the ownership of its assets and properties or the conduct of
Parent’s or Sub’s business as now conducted.

 

4.5                 Conflict with Other Instruments. Neither the execution and
delivery of this Agreement by Parent or Sub nor the consummation by Parent or
Sub of the Merger Transactions to which it is a party will (i) conflict with, or
result in a breach of, the terms, conditions or provisions of, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or result in the creation of a lien or encumbrance on, or cause
the triggering of a “due on sale” clause or similar restriction or provision
affecting, any of its assets or properties pursuant to (A) the articles of
incorporation or bylaws of Parent or Sub or (B) any material indenture,
mortgage, lease, agreement or other instrument to which Parent or Sub is a party
or by which it, or any of its assets or properties, may be bound or affected, or
(ii) violate any provision of law, statute, rule or regulation to which Parent
or Sub is subject or by which it or its properties are bound except where such
violation would have no material and adverse impact on the ownership of its
assets or properties or the conduct of Parent’s or Sub’s business as now
conducted. No consent, approval, waiver or authorization is required to be
obtained by Parent or Sub from any person or entity (including any governmental
authority) in connection with the execution, delivery and performance by the
Parent and Sub of this Agreement and the consummation of the transactions
contemplated hereby.



4.6               Capitalization.

 



(a)     The authorized capital stock of Parent consists of 100,000,000 shares of
common stock, no par value and 5,000,000 shares of preferred stock. As of
September 30, 2019, 11,813,200 shares of Parent Common Stock and no shares of
Parent Preferred Stock were issued and outstanding. Except as set forth on
Schedule 4.6, there has been no change in the number of issued and outstanding
shares of Parent Common Stock. All of the issued and outstanding shares of
Parent Common Stock are, and all shares reserved for issuance will be, upon
issuance in accordance with the terms specified in the instruments or agreements
pursuant to which they are issuable, duly authorized, validly issued, fully paid
and nonassessable. Except as set forth on Schedule 4.6, there is no outstanding
subscription, contract, convertible or exchangeable security, option, warrant,
call or other right obligating Parent to issue, sell, exchange, or otherwise
dispose of, or to purchase, redeem or otherwise acquire, shares of, or
securities convertible into or exchangeable for, capital stock of Parent. As of
the Closing, Parent upon giving effect to the Merger shall have 78,754,666
shares of Parent Common Stock issued and outstanding (the “Merger Total”), of
which 66,941,466 shares of Parent Common Stock shall be held by Company
Shareholders on a fully diluted basis and 11,813,200 shares of Parent Common
Stock shall be held by pre-Closing shareholders of Parent.

 





 31 

 

 

(b)               To Parent’s knowledge, there are no voting trusts, stockholder
agreements or other voting arrangements that have been entered into among the
stockholders of Parent.

 

(c)                The Parent Common Stock, upon issuance in accordance with the
Merger as provided in this Agreement, will be duly authorized, validly issued,
fully paid and nonassessable.

 

(d)               There are no outstanding contractual obligations of Parent or
any Subsidiary of Parent to repurchase, redeem or otherwise acquire any shares
of capital stock or any capital stock of any Subsidiary of Parent or to provide
funds to, or make any investment (in the form of a loan, capital contribution or
otherwise) in, any Subsidiary of Parent or any other person.

 

4.7               Parent’s Home Health Services Operations. Parent is in the
business of home health services, primarily the selling and rental of durable
medical equipment and selling medical supplies to the public, as well as to
nursing homes, hospitals and other end users, with the majority of the Parent’s
revenues received from Medicare, Medicaid and private insurance companies (the
“Medical Supply Operations”). Concurrent with the Closing, Parent and Michael
West (“MWest”) will enter into a Business Transfer and Indemnity Agreement
(“Indemnity Agreement”) whereby Parent will deliver to MWest, Parent’s former
Chief Executive Officer, all of the operations, assets and liabilities of Parent
as of the Closing including the Medical Supply Operations (inclusive of
equipment, vehicles, customer lists, contracts, accounts receivable and all
other tangible and intangible assets, all liabilities and claims both actual and
contingent, all inventories, accounts payable, accrued expenses, all outstanding
bank debt, credit card and line of credit debt as well as the loan(s) from MWest
to Parent, in exchange for MWest’s indemnities and agreements to hold Parent
harmless, for a period of three years from the Closing Date, from all
liabilities and claims arising from any liabilities, claims or obligations of
the Company of any nature existing or accruing (i) from inception of the Parent
until, but not after, June 28, 2019 which is the date on which MWest resigned as
chief executive of the Company and thereafter the Medical Supply Operations, as
more particularly set forth in the Indemnity Agreement, however, costs
associated with the preparation of this Agreement and unexpended cash from
private placement proceeds received in June 2019 are excluded from transfers
contemplated under the Indemnity Agreement. As of the Closing there shall be no
Liens on assets of the Parent or of its Subsidiaries.

 

4.8               Governmental Approvals. No authorization, consent or approval
or other order or action of or filing or registration with any court,
administrative agency, or other governmental or regulatory body or authority is
required for the execution and delivery by Parent or Sub of this Agreement or
Parent’s or Sub’s consummation of the Merger Transactions to which it is a
party.

 



 32 

 



4.9               Litigation. Except as disclosed on Schedule 4.9, (i) there are
no actions, suits, claims, arbitrations or proceedings pending or, to the
knowledge of Parent, threatened against, relating to or affecting, nor to the
knowledge of Parent are there any governmental or regulatory authority
investigations or audits pending or threatened against, relating to or
affecting, Parent or any of its Subsidiaries or any of their respective assets
and properties which, individually or in the aggregate, could be reasonably
expected to have a material adverse effect on Parent and its Subsidiaries taken
as a whole or on the ability of Parent or Sub to consummate the Merger
Transactions to which it is a party, and there are no facts or circumstances
known to Parent that could be reasonably expected to give rise to any such
action, suit, arbitration, proceeding, investigation or audit, and (ii) neither
Parent nor any of its Subsidiaries is subject to any order of any governmental
or regulatory authority which, individually or in the aggregate, is having or
could be reasonably expected to have a material adverse effect on Parent and its
Subsidiaries taken as a whole or on the ability of Parent or Sub to consummate
the Merger Transactions to which it is a party. There is no action, suit, claim,
investigation or proceeding known to Parent, after due inquiry, which is pending
or threatened which questions the validity or propriety of this Agreement or any
action taken or to be taken by Parent in connection with this Agreement. Parent
is not subject to any judicial injunction or mandate or any quasi-judicial order
or quasi-judicial restriction directed to or against it as a result of its
ownership of the Parent’s assets of its conduct of the Parent’s business as now
or heretofore conducted by it and no governmental agency has at any time
challenged or questioned in writing, or commenced or given notice of intention
to commence any investigation relating to, the legal right of Parent to conduct
the its business or any part thereof as now or heretofore conducted by it, so as
to

materially and adversely affect the ownership and use of the Parent’s assets.



 

4.10           Compliance with Laws, etc. Each of Parent and Sub has complied
with all laws and regulations of any applicable jurisdiction with which it is
required to comply, the enforcement of which could materially impair the ability
of Parent or Sub to perform its obligations under this Agreement. The Parent and
the Subsidiaries have complied with all laws and regulations of any applicable
jurisdiction with which it is or was required to comply in connection with its
ownership of the Parent’s Principal Assets and the Parent’s conduct of the
Parent’s business, the enforcement of which would have a material and adverse
effect on the ownership of the Parent’s assets or the conduct of the Parent’s
business. Parent has all permits and permissions of governments, governmental
authorities and quasi-governmental authorities necessary to own the Parent’s
assets and to conduct its business as now conducted, except where failure to
have such permits and permissions would have no material and adverse effect on
the ownership of the Parent’s assets or the conduct of its business.

 

 

 33 

 





4.11           SEC Reports and Financial Statements. Parent has delivered to the
Company prior to the execution of this Agreement by direction to the SEC’s EDGAR
website a true and complete copy of each form, report, schedule, registration
statement, definitive proxy statement and other document (together with all
amendments thereof and supplements thereto) filed or to be filed by Parent or
any of its Subsidiaries with the SEC since January 1, 2017 (as such documents
have since the time of their filing been amended or supplemented, the
“Parent SEC Reports”), which are all the documents (other than preliminary
material) that Parent and its Subsidiaries were required to file with the SEC
since such date. As of their respective dates, the Parent SEC Reports (i)
complied as to form in all material respects with the requirements of the
Securities Act or the Exchange Act, as the case may be, and (ii) did not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The audited consolidated financial statements and unaudited interim
consolidated financial statements (including, in each case, the notes, if any,
thereto) included in the Parent SEC Reports (the “Parent Financial Statements”)
complied as to form in all material respects with the published rules and
regulations of the SEC with respect thereto, were prepared in accordance with
generally accepted accounting principles applied on a consistent basis during
the periods involved (except as may be indicated therein or in the notes thereto
and except with respect to unaudited statements as permitted by Form 10-Q of the
SEC) and fairly present (subject, in the case of the unaudited interim financial
statements, to normal, recurring year-end audit adjustments which are not
expected to be, individually or in the aggregate, materially adverse to Parent
and its Subsidiaries taken as a whole) the consolidated financial position of
Parent and its consolidated Subsidiaries as at the respective dates thereof and
the consolidated results of their operations and cash flows for the respective
periods then ended. Each Subsidiary of Parent is treated as a consolidated
Subsidiary of Parent in the Parent Financial Statements for all periods covered
thereby. To the knowledge of the Parent , other than as set forth in Schedule
4.11   there are no material liabilities or obligations, either fixed or
contingent, not disclosed or referenced in the Parent Financial Statements or in
any exhibit or notes thereto other than contracts or obligations occurring in
the ordinary course of business since September 30, 2019; and no such contracts
or obligations occurring in the ordinary course of business constitute liens or
other liabilities which materially alter the financial condition of Company as
reflected in the Parent Financial Statements. Parent has, or will have at the
Closing, good title to all assets, properties or contracts shown on the Parent
Financial Statements subject only to dispositions and other transactions in the
ordinary course of business, the disclosures set forth herein and therein and
liens and encumbrances of record disclosed therein.

 

4.12           Absence of Certain Changes or Events. Except as disclosed in the
Schedule 4.12 (a) since September 30, 2019, (i) there has been no material
adverse change in the condition, financial or otherwise, of the business the
Parent or its assets or properties, or in the prospects thereof or therefor;
(ii) since September 30, 2019 none of its assets or properties or the Parent has
been adversely affected in any material way by, or sustained any material loss,
whether or not insured, as a result of any fire, flood, accident, explosion,
strike, labor disturbance, riot, act of God or the public enemy or other
calamity or casualty. To the knowledge of Parent, except as previously disclosed
to Company in writing pursuant to this Agreement and since September 30, 2019,
Parent (i) has not become involved in any unresolved labor trouble or dispute
which materially and adversely affects the Parent’s (ii) has not become a party
to any collective bargaining agreement, and (iii) has not suffered any
liability, judgment, lien or termination of contract or the imposition of any
obligation, the effect of which shall be materially adverse to the Parent’s
business or its assets or properties; (iii) there has not been any change, event
or development having, or that could be reasonably expected to have,
individually or in the aggregate, a material adverse effect on Parent and its
Subsidiaries taken as a whole, other than those occurring as a result of general
economic or financial conditions or other developments which are not unique to
Parent and its Subsidiaries but also generally affect other persons who
participate or are engaged in the lines of business in which Parent and its
Subsidiaries participate or are engaged and (iv) between such date and the date
hereof Parent and its Subsidiaries have conducted their respective businesses
only in the ordinary course consistent with past practice or as contemplated in
connection with this Agreement. Without limiting the generality of the
foregoing, since September 30, 2019, Parent and Subsidiaries have operated their
respective businesses in the ordinary course of business in all material
respects and there has not been, with respect to the businesses, and other than
in the ordinary course of business any:





 34 

 

(j)                 event, occurrence or development that has had a Material
Adverse Effect;

 

(k)               incurrence of any indebtedness for borrowed money in
connection with the Business in an aggregate amount exceeding $25,000, except
unsecured current obligations and liabilities incurred in the ordinary course of
business;

 

(l)                 sale or other disposition of any of the assets shown or
reflected in the balance sheet of the Parent;

 

(m)             cancellation of any debts or claims or amendment, termination or
waiver of any rights of the Parent or Subsidiaries, except in the ordinary
course of business;

 

(n)               imposition of any encumbrance upon any of assets of the Parent
or the Subsidiaries;

 

(o)               material increase in the compensation of any employees, other
than as provided for in any written agreements or in the ordinary course of
business;

 

(p)               adoption, termination, amendment or modification of any
employee benefit plan;

 

(q)               adoption of any plan of merger, consolidation, reorganization,
liquidation or dissolution or filing of a petition in bankruptcy under any
provisions of federal or state bankruptcy law or consent to the filing of any
bankruptcy petition against it under any similar law; or

 

(r)                 any agreement to do any of the foregoing, or any action or
omission that would result in any of the foregoing.



4.13           Absence of Undisclosed Liabilities. Except for matters reflected
or reserved against in the balance sheet (unaudited) for the period ended
September 30, 2019 or as disclosed in Schedule 4.13, neither Parent nor any of
its Subsidiaries had at such date, or has incurred since that date, any
liabilities or obligations (whether absolute, accrued, contingent, fixed or
otherwise, or whether due or to become due) of any nature that would be required
by generally accepted accounting principles to be reflected on a consolidated
balance sheet of Parent and its consolidated Subsidiaries (including the notes
thereto), except liabilities or obligations (i) which were incurred in the
ordinary course of business consistent with past practice or in connection with
the Merger Transactions to which it is a party and (ii) which have not been, and
could not be reasonably expected to be, individually or in the aggregate,
materially adverse to Parent and its Subsidiaries taken as a whole. As of the
Merger the Parent shall not have any liabilities any liabilities or obligations
(whether absolute, accrued, contingent, fixed or otherwise, or whether due or to
become due) of any nature other than $50,000 that are primarily related to legal
expenses, transfer agent and accounting fees and which are set forth on Schedule
8.6.

 



 35 

 

 



4.14           Tax Returns and Tax Liabilities. Except as set forth in Schedule
4.14, each of Parent and Sub has (i) filed all tax returns required to be filed
in any jurisdiction to which it is subject, (ii) collected and paid over to the
taxing authorities of each such jurisdiction all taxes required to be collected
by Parent from other persons, such as sales taxes, payroll taxes, etc., (iii)
either paid in full all taxes due to be paid by it and all taxes claimed to be
due and payable from it by each such jurisdiction (except for any such taxes as
are being contested in good faith by appropriate proceedings), and any interest,
additions to tax and penalties with respect thereto, or provided adequate
reserves for the payment thereof, (iv) fully accrued on its books all taxes, and
any interest, additions to tax and penalties with respect thereto, for any
period through the date hereof which are not yet due, including such as are
being contested, and (v)   the amount of any reserves and accruals in respect of
taxes is at least equal to the net amount of all taxes and any interest,
additions to tax, penalties and deficiency assessments, payable or which in the
future become payable by Parent or Sub with respect to all periods up to and
including the date hereof. Neither Parent nor Sub is a "foreign person" as that
term is used in Treasury Regulations Section 1.1445-2.

 

4.15           Hazardous Waste. To Parent’s knowledge, neither Parent or Sub nor
any previous owner, tenant, occupant or user of any real property owned, leased
or occupied by Parent or Sub used, generated, manufactured, treated, handled,
refined, processed, released, discharged, stored or disposed of any Hazardous
Materials on, under, in or about such real property, or transported any
Hazardous Materials to or from such real property. No underground tanks or
underground deposits of Hazardous Materials exist on, under, in or about such
real property.

 

To Parent’s knowledge, each of Parent and Sub has kept and maintained any real
property owned, leased or occupied by Parent or Sub, including the groundwater
on or under such real property, and conducted its business in compliance with
all applicable federal, state and local laws, ordinances or regulations, now or
previously in effect, relating to environmental conditions, industrial hygiene
or Hazardous Materials on, under, in or about such real property including,
without limitation, the Hazardous Materials Laws.

 

As of the date hereof, there are no Hazardous Materials Claims nor has there
been any occurrence or condition on any real property owned, leased or occupied
by Parent or Sub or adjoining or in the vicinity of such real property which
could subject Company, Parent or Sub or such real property to any restrictions
on ownership, occupancy, transferability or use of the Real Property under any
Hazardous Material Laws.



 36 

 

 

4.16       No Broker, finder or investment banker is entitled to any brokerage,
finder's or other fee or commission in connection with the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
Parent or Subsidiary.



 

4.17         Assets; Title to Assets. The assets or properties of Parent consist
principally of tangible and intangible assets, including know how and other
intellectual property (the “Intellectual Property”), all as further described on
Schedule 4.17 (the “Parent’s Principal Assets”). Parent has good and marketable
title to the Parent’s Principal Assets, free and clear of all mortgages, liens,
claims, or encumbrances of any kind or any conditional sale agreement or other
title retention.

 

4.18         Material Contracts. Parent has furnished or made available to
Company accurate and complete copies or detailed descriptions of Parent Material
Contracts (as defined below) applicable to Parent and its Subsidiaries including
the Intellectual Property. With respect to any Parent Material Contract, Parent
is not aware of any existing breach, default or event of default by Parent or
event that with notice or lapse of time or both would constitute a breach,
default or event of default by Parent, other than breaches, defaults or events
of default that would not have a material adverse effect on the business, assets
or prospects of Parent (a “Parent Material Adverse Effect”), nor does Parent
know of, and Parent has not received notice of, or made a claim with respect to,
any breach or default by any other party thereto that would, severally or in the
aggregate, have a Parent Material Adverse Effect. As used herein, the term
“Parent Material Contracts” shall mean all (i) employee benefit plans, share
option schemes or agreements and employment, consulting or similar contracts,
(ii) contracts that involve remaining aggregate payments by Parent in excess of
$50,000 or which have a remaining term in excess of two years, (iii) insurance
policies, and (iv) all contracts that would, if terminated, have a Parent
Material Adverse Effect.



 

4.19           ERISA. (i) Parent or its Subsidiaries have never sponsored,
maintained or contributed to any employee pension benefit plan, within the
meaning of Section 3(2) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”); (ii) is not required to contribute to, nor has ever been
required to contribute to, any multi-employer plan within the meaning of Section
3(37)(A) of ERISA; (iii) does not sponsor or contribute to any employee welfare
benefit plan within the meaning of Section 3(1) of ERISA, nor has it entered
into any pay arrangements, plans or programs that are ERISA Plans; or (iv) have
an ERISA or non- ERISA Plan that provides benefits, including, without
limitation, death, health or medical benefits (whether or not insured), with
respect to current or former employees beyond their retirement or other
termination of service other than coverage mandated by applicable law, deferred
compensation benefits accrued as liabilities on financial statements, or
benefits, the full cost of which are borne by the current or former employee or
his beneficiary. The consummation of the transactions contemplated by this
Agreement will not entitle any current or former employee or officer of Parent
to severance pay, unemployment compensation or any other payment, accelerate the
time of payment or vesting, or increase the amount of compensation or benefits
due any such employee or officer.





 37 

 

 

4.20           Employee Plans. Neither Parent nor any predecessor or subsidiary
thereof has or maintains any employee benefit, bonus, incentive compensation,
profit-sharing, equity, stock bonus, stock appreciation rights, restricted
stock, other stock-based incentive, executive compensation agreement, employment
agreement, deferred compensation, pension, stock purchase, employee stock
ownership, savings, pension, retirement, supplemental retirement, employment
related change-in-control, severance, salary continuation, layoff, welfare
(including, without limitation, health, medical, prescription, dental,
disability, salary continuation, life, accidental death, travel accident, and
other insurance), vacation, holiday, sick leave, fringe benefit, or other
benefit plan, program, or policy, whether qualified or nonqualified and any
trust, escrow, or other agreement related thereto, covering any present or
former employees, directors, or their respective dependents. Parent has granted
its interim CEO, two of its outside directors and an outside service provider
options to acquire an aggregate of 300,000 shares of common stock as described
within Form 8-K-Current Report of Parent SEC Reports, filed with the SEC on
December 3, 2019.

4.21           Certain Payments. To Parent’s knowledge, neither Parent, Parent’s
Subsidiaries nor any of their respective officers, employees or agents, nor any
other person acting on behalf of Parent or Subsidiary has directly or
indirectly, within the past five (5) years, given or agreed to give any gift or
similar benefit to any person who is, or may be in a position to help or hinder
Parent’s business, or assist it in connection with any actual or proposed
transaction, which (i) might be reasonably expected to subject it to any
material damage or penalty in any action or to have a Parent Material Adverse
Effect on Company or its business, assets, properties, financial condition or
results of operations (a “ Parent Material Adverse

Effect”), (ii) if not given in the past, might have reasonably been expected to
have had a Parent Material Adverse Effect, or (iii) if not continued in the
future, might be reasonably expected to have a Parent Material Adverse Effect or
to subject Parent or its Subsidiaries to material suit or penalty in any action.



4.22           No Material Undisclosed Liabilities. Except as provided in the
Parent’s audited financial statements, or its unaudited financial statements for
the nine months ended September 30, 2019, or in Schedule 4.22, there are to the
knowledge of the Parent no liabilities or obligations of Parent of any nature,
whether absolute, accrued, contingent, or otherwise, other than (a) obligations
under the Patents, Licenses and Permits and (b) liabilities and obligations that
are in the aggregate less than $50,000. criminal proceeding or subject to a
pending criminal proceeding (excluding traffic violations and other minor
offenses; (iii) subject to any order, judgment or decree, not subsequently
reversed, suspended or vacated, of any court of competent jurisdiction,
permanently or temporarily enjoining, barring, suspending or otherwise limiting
their involvement in any type of business, securities or banking activities; or
(iv) found by a court of competent jurisdiction in a civil action by the
Securities and Exchange Commission or the Commodity Futures Trading Commission,
to have violated a federal or state securities or commodities law and which
judgment has not been reversed, suspended or vacated.

4.23           Applicable Laws. Parent and Subsidiaries they have conducted
their business in compliance with all applicable federal, state and local laws,
ordinances or regulations, now or previously in effect, relating to
environmental conditions, industrial hygiene or Hazardous Materials on, under,
in or about the Real Property including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, 42
U.S.C. Section 8601 et seq., the Resource Conservation and Recovery Act, 42
U.S.C. Section 6401 et seq., the Toxic Substances Control Act, 15 U.S.C.
Sections 2601 through 2629, the Safe Drinking Water Act, 42 U.S.C. Sections 300f
through 300j, and any similar State or local laws and ordinances and the
regulations now or previously adopted, published and/or promulgated pursuant
thereto (collectively, the “Hazardous Materials Laws”).

 



 38 

 



4.24           Patents, Licenses and Permits. The Parent’s Principal Assets
constitute all patents, licenses, permits, consents, approvals or authorizations
of governments, governmental authorities or quasi-governmental authorities (both
United States and foreign) currently owned or held by Parent in connection with
the Parent’s business (the “Parent’s Patents, Licenses and Permits”), and,
Parent is the owner or exclusive licensee of each such Parent’s Patent, License
and Permit. No claims made by third parties with respect to any of the Parent’s
Patents, Licenses and Permits are pending.

4.25           Trademarks, Tradenames, etc. Parent does not own or use any
registered or unregistered copyrights, trademarks, tradenames, service marks,
service names, slogans or assumed names (nor are any of the same used or held
for use) in connection with the conduct of the Parent’s business other than
those listed in Schedule 4.25 hereto (the “Parent’s Trademarks”), all of which
are owned or under license by Parent. No claims made by third parties with
respect to any of the Parent’s Trademarks are pending.

 

4.26           Books and Records, etc. Prior to the Closing Date, Parent will
make available to Parent copies of all books and records in Company’s possession
relating to the Parent’s business and the Parent’s Principal Assets, and on the
Closing Date Company will deliver to Parent all such books and records in
Company’s possession.

 

4.27           Officers and Employees. Schedule 4.27 hereto contains a list of
the names of each officer and each full-time employee of Parent employed by
Parent and the Subsidiaries at the date hereof and such person’s position. Since
September 30, 2019, there has been no change of, or agreement to change, any
terms of employment, including without limitation, salary, wage rates or other
compensation, of any officer or employee of Parent employed in the Parent’s
business. Immediately prior to the Closing, each of the employees shall no
longer be an employee of the Company but may continue to remain an employee of
the entity succeeding to the Medical Supply Operations .

 

4.28           Principal Assets Constitute the Business, etc. The Parent’s
Principal Assets comprise all of the assets, property, rights and business owned
by and employed by Parent in the Parent’s business.

 

4.29           Material Information. To the knowledge of Parent, neither the
Schedules hereto nor this Agreement contains any untrue statement of a material
fact or omit to state a material fact necessary to make information contained
therein or herein not misleading. To the knowledge of Parent, there is no fact
or condition which Parent has not disclosed to Company in writing which
materially adversely affects the ability of Parent to perform any of its
obligations under this Agreement.

 



 39 

 



4.30           No Other Agreements to Sell Assets or Equity Interests. To the
knowledge of Parent and other than pursuant to or contemplated by this Agreement
and the Indemnification and Assignment Agreement, the Parent has no legal
obligation, absolute or contingent, to any person or firm to sell the Business
or the Parent’s Principal Assets relating to the Parent’s Business (other than
sales in the ordinary course of Parent’s business) or any equity interest
therein, or to effect any merger, consolidation or other reorganization of the
Parent or to enter into any agreement with respect thereto.

 

4.31       Active Business Operations. Immediately prior to and as of the
Closing of the Merger Parent will remain a corporation with active business
operations and significant assets and will not be a shell company as defined in
Rule 405 under the Securities Act.

 

Section 5. Conditions Precedent to Obligations of Parent and Sub. All
obligations of Parent and Sub under this Agreement to be performed on and after
the Closing Date are, at the option of Parent, subject to the satisfaction of
the following conditions precedent at the Closing, as indicated below.

 

5.1               Proceedings Satisfactory. All actions, proceedings,
instruments, opinions and documents required to carry out this Agreement or
incidental hereto, and all other related legal matters, shall be reasonably
satisfactory to Parent and to counsel for Parent. Company shall have delivered
to Parent on the Closing Date such documents and other evidence as Parent may
reasonably request in order to establish the consummation of the Merger
Transactions to which it is a party, the taking of all corporate and other
proceedings in connection therewith and the compliance with the conditions set
forth in this Section 5, in form and substance reasonably satisfactory to
Parent.

 

5.2               Shareholder Approval. This Agreement shall have been adopted
by the requisite vote of the shareholders of Company under the Nevada Statutes
and Company’s Articles of Incorporation, if required under the Nevada Statutes.

 

5.3               Representations and Warranties of Company Correct. The
representations and warranties made by Company in Section 3 shall be (and tender
by Company of any documents required to be delivered at the Closing by it shall
constitute a representation by Company as at the Closing that, except as
otherwise specifically approved in writing by Parent, such representations and
warranties of Company are) true and correct in all material respects on and as
of the Closing Date with the same force and effect as though all such
representations and warranties had been made on and as of the Closing Date after
giving effect to any transactions or other actions contemplated hereby.

 

5.4               Compliance with Terms and Conditions. All the terms,
covenants, agreements and conditions of this Agreement to be complied with and
performed by Company on or before the Closing Date shall have been (and tender
by Company of any documents required to be delivered at the Closing shall
constitute a representation by Company as at the Closing that, except as
otherwise specifically approved in writing by Parent, they have been) complied
with and performed in all material respects.

 



 40 

 



5.5               No Proceedings Pending. No action, suit, claim, investigation
or proceeding by or before any court, administrative agency or other
governmental or regulatory body or authority shall have been instituted or
threatened which may restrain, prohibit or invalidate any of the Merger
Transactions to which it is a party or which may affect the right of Company to
operate or control after the Closing Date the Principal Assets or the Business,
or any part thereof.

 

5.6               No Material Change. There shall have been no material adverse
change in the condition, financial or otherwise, of Company or the Principal
Assets, or in the prospects thereof or therefor, and none of Company or the
Principal Assets shall have been, in the judgment of Parent, adversely affected
in any material way by, or sustained any material loss, whether or not insured,
as a result of, any fire, flood, accident, explosion, strike, labor disturbance,
riot, act of God or the public enemy or other calamity or casualty. Company
shall not (i) be involved in any unresolved labor trouble or dispute which
materially and adversely affects the business or prospects of Company; (ii) have
become a party to any collective bargaining agreement; or (iii) have suffered
any liability, judgment, lien or termination of contract or the imposition of
any obligation, the effect of which shall, in the judgment of Parent, be
materially adverse to Company, the Principal Assets of the prospects of either.

 

5.7               Certificates. Company shall have delivered to Parent (i) a
copy of the articles of incorporation, as amended, of Company, certified as of a
recent date by the Secretary of State of Company’s jurisdiction of
incorporation, and a long-form certificate as to the good standing of Company
from such official, in each case dated as of a recent date; (ii) a certificate
as to the good standing of Company as a foreign corporation qualified to do
business in Florida and a tax certificate of good standing from the Secretary of
State of Nevada dated as of a recent date; (iii) a certificate of the Secretary
of Company dated the Closing Date and certifying (A) that attached thereto is a
true, correct and complete copy of the by-laws of Company as in effect on the
date of such certificate and at all times since a date prior to the date of the
resolutions of Company described in item (B) below, (B) that attached thereto is
a true, correct and complete copy of the resolutions adopted by the Board of
Directors of Company authorizing the execution, delivery and performance of this
Agreement and all other documents delivered by Company in connection herewith
and the consummation by Company of the Merger Transactions to which it is a
party and such other documents, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (C) that the
certificate or articles of incorporation of Company has not been amended since
the date of the last amendment thereto shown on the certificate of good standing
furnished pursuant to (i) above and no action has been taken by Company or its
shareholders, directors or officers in contemplation of the filing of any such
amendment or in contemplation of the liquidation or dissolution of Company, and
(D) as to the incumbency and specimen signature of each officer of Company
executing this Agreement or any other document delivered in connection herewith;
(iv) a certificate of another officer of Company dated the Closing Date as to
the incumbency and signature of the Secretary of Company; (v) a certificate of
the Chairman of the Board of Directors, President or a Vice President of Company
and its chief financial officer or chief accounting officer stating that the
representations and warranties of Company in Section 3 hereof are true and
correct as of the Closing Date with the same force and effect as if made on and
as of the Closing Date and Company has complied with all the terms and
provisions contained in this Agreement or in the other documents delivered in
connection herewith on its part to be observed or performed; and (vi) Such other
documents as Parent may reasonably request.

 



 41 

 

 



5.8               Arrangements as to Employees. Company shall have paid or
properly accrued for all amounts of salary, wages and vacation pay due to all
employees of Company through the close of business on the Closing Date and shall
have remitted or set aside for remittance to the appropriate authority all
withholding, social security and other employer and employee taxes due or to
become due in respect of the operation of Company’s business through such date.

 

5.9               Cash or Cash Equivalents. Since June 1, 2019 and as of the
time of Closing, Company shall have raised from the aggregate sale of its equity
securities not less than $1,500,000 which is available or was utilized for
inventory purchases, reductions to accounts payable and for other general
working capital purposes and as of the Closing the Company’s total long term and
short term debt will not exceed $500,000 (the “Company’s Permitted Closing
Debt”). Except as may be set forth in Schedule 5.9, Company represents and
warrants that (i) the maturity date of each note comprising Company’s Permitted
Closing Debt is not earlier than August 2020 and that (ii) the Company is not in
default or breach of any term or provision of any note, instrument or other
agreement comprising or relating to the Company’s Permitted Closing Debt.

 

5.10                 Indemnification and Assignment. Michael West shall have
entered into the Indemnification Agreement substantially in the form attached
hereto exhibit A.

 

5.11                 Company Note Conversion and Preferred Stock Conversion
Agreements. The Company shall have entered into Note Conversion Agreements with
all holders of its debt other than holders of the Company’s Permitted Closing
Debt, and Preferred Stock Conversion Agreements with all holders of Preferred
Stock, substantially in the form attached hereto as Exhibits B and C
respectively.

 

5.12               Lock-up/Leak out Agreements. The Company shall have entered
into the into Lock-up/Leak out agreements described in paragraph 8.12 below,
substantially in the form attached hereto as Exhibit D,

 

Section 6. Conditions Precedent to Obligations of Company. All obligations of
Company hereunder to be performed on or after the Closing Date are, at the
option of Company, subject to the satisfaction of the following conditions
precedent at the Closing, as indicated below.

 

6.1               Proceedings Satisfactory. All actions, proceedings,
instruments, opinions and documents required to carry out this Agreement or
incidental hereto and all other related legal matters (including the assumption
of Parent’s liabilities) shall be reasonably satisfactory to Company and to
counsel for Company. Parent shall have delivered to Company on the Closing Date
such documents and other evidence as Company may reasonably request in order to
establish the consummation of the Merger Transactions to which it is a party,
the taking of all corporate and other proceedings in connection therewith and
the compliance with the conditions set forth in this Section 6, in form and
substance reasonably satisfactory to Company.

 



42 

 

6.2               Shareholder Approval. This Agreement shall have been adopted
by the requisite vote of the shareholders of the Sub as may be required under
applicable law.

 

6.3               Representations and Warranties of Parent and Sub Correct. The
representations and warranties made by Parent and Sub in Section 4 of this
Agreement shall be (and tender by Parent or Sub of any documents required to be
delivered at the Closing by it shall constitute a representation by Parent and
Sub at the Closing that, except as otherwise specifically approved in writing by
Company, such representations and warranties of Parent and Sub are) true and
correct in all material respects on and as of the Closing Date with the same
force and effect as though all such representations and warranties had been made
on and as of the Closing Date after giving effect to any transactions or other
actions contemplated hereby.

 

6.4               Compliance with Terms and Conditions. All the terms, covenants
and conditions of this Agreement to be complied with and performed by Parent or
Sub on or before the Closing Date shall have been (and tender by Parent or Sub
of any documents required to be delivered at the Closing by it shall constitute
a representation by Parent and Sub as at the Closing that, except as otherwise
specifically approved in writing by Company, they have been) complied with and
performed in all material respects.

 

6.5               Certificates. Parent shall have delivered to Company (i) a
copy of the articles of incorporation, as amended, of each of Parent and Sub,
certified as of a recent date by the Secretary of State of the jurisdiction of
its incorporation; (ii) a certificate of the Secretary of Parent dated the
Closing Date and certifying (A) that attached thereto is a true, correct and
complete copy of the by-laws of each of Parent and Sub as in effect on the date
of such certificate and at all times since a date prior to the date of the
resolutions of Parent and Sub described in item (B) below, (B) that attached
thereto is a true, correct and complete copy of the resolutions adopted by the
Board of Directors of each of Parent and Sub authorizing the execution, delivery
and performance of this Agreement and all other documents delivered by Parent
and Sub in connection herewith and the consummation by Parent and Sub of the
Merger Transactions to which it is a party and such other documents, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect, (C) that the articles of incorporation of Parent and Sub have
not been amended since the date of the last amendment thereto furnished pursuant
to (i) above and no action has been taken by Parent or Sub or its respective
shareholders, directors or officers in contemplation of the filing of any such
amendment or in contemplation of the liquidation or dissolution of Parent or
Sub, and (D) as to the incumbency and specimen signature of each officer of
Parent and Sub executing this Agreement or any other document delivered in
connection herewith; (iii) a certificate of another officer of Parent dated the
Closing Date as to the incumbency and signature of the Secretary of Parent and
Sub; (iv) a certificate of the Chairman of the Board of Directors, President or
a Vice President of Parent stating that the representations and warranties of
Parent and Sub in Section 4 hereof are true and correct as of the Closing Date
with the same force and effect as if made on and as of the Closing Date and each
of Parent and Sub has complied with all the terms and provisions contained in
this Agreement or in the other documents delivered in connection herewith on its
part to be observed or performed; and (v) such other documents as Company may
reasonably request.

 





 43 

 

 

6.6               Capitalization Assumptions. As set forth and based on the
assumptions set forth in Schedule 6.6, including (i) any other adjustments
contemplated in this Agreement and (ii) completion of the Closing, Company
Shareholders shall own beneficially not less than the percentage of the Parent’s
issued and outstanding shares of common stock as set forth in Schedule 6.6.

 

6.7             Elimination of Liabilities. Except as contemplated within
Section 4.13 or as set forth on Schedule 6.7, Parent shall have eliminated and
discharged all obligations and liabilities of Parent and Sub as required under
Section 8.6, including, without limitation, the material obligations and
liabilities of the Medical Supply Operations as recited within the Indemnity
Agreement which the parties shall enter concurrently with the date of this
Agreement.

 

6.8               Parent and Officer Director Resignations. Each of the Parent
Directors and officers of Parent shall have (i) resigned as a director of Parent
and (ii) tendered his or her resignation as an officer of Parent, and the
replacement Parent Directors and officers designated by the Company shall have
been appointed.

 

6.9               OTCQB. Parent’s common stock shall be listed for trading on
the OTCBQ and the Company shall be current in its filings with the Securities
and Exchange Commission.

 

6.10           DWAC and DTC. The Parent shall have used its reasonable
commercial efforts to be DWAC and DTC eligible

 

6.11           Reserved.

 

6.12           Appointment of Officers. Robert Nistico shall be appointed Chief
Executive Officer and President of Parent and of the Surviving Corporation and
Dean Huge shall be appointed the Chief Financial Officer of Parent and of the
Surviving Corporation.

 

6.13           Appointment of Directors. The following persons or such other
individuals as the Parent and the Company may appoint prior to the closing shall
be appointed to the be directors of the Parent: Robert Nistico, Justin York and
Peter McDonough. Robert Nistico shall be appointed to the board of the Surviving
Corporation.

 

6.14           Indemnification and Assignment. Michael West shall have entered
into the Indemnification Agreement in the form of exhibit A.

 

6.15           Shareholder Approval. The shareholder of the Subsidiary shall
have approved the execution of this Agreement and the transactions contemplated
by this Agreement.

 

Section 7. Additional Covenants of Company.





 44 

 

 

7.1             Consents. The Company covenants to Parent and Sub that it will
use its commercially reasonable efforts to obtain or cause to be obtained from
any required parties any consents, approvals, authorizations or waivers required
hereunder in connection with the Merger.

 

7.2             Cooperation. The Company covenants to Parent and Sub that, from
the date hereof to and including the Closing Date, it will:

 

(a)                Access to Information. Cooperate and cause others under the
control of Company to cooperate to the end of providing Parent and its counsel,
accountants and other designated representatives full access during normal
business hours to the properties, books, contracts, commitments and other
records (including computer files, retrieval programs and related documentation)
of Company relating to the Principal Assets or the Business, and Company will
furnish or cause to be furnished to Parent and such representatives during such
period all such information and data concerning the same as Parent or such
representatives reasonably may request. Parent may, from the date hereof to the
Closing Date, contact vendors, customers and manufacturers and others with whom
Company does business in connection with the Business; and

 

(b)             Keep Parent Informed. Promptly notify Parent of any material
matter or thing occurring which adversely affects the condition, financial or
otherwise, of the Principal Assets or the Business, or the prospects thereof or
therefor.

 

7.3             Preserve the Business. The Company covenants to Parent and Sub
that, from the date hereof to and including the Closing Date:

 

(a)     The Company will do or cause to be done all things necessary and
appropriate to (A) continue operation of the Business in the ordinary course in
the same manner in which it has heretofore been conducted; (B) preserve intact
the business organization and reputation of the Company; (C) continue and
maintain in force any insurance; (D) except as otherwise contemplated herein,
use its best efforts to keep available the services of the management and
employees of the Company; and (E) preserve the goodwill of suppliers, customers
and others having business relations with the Company; and

 

     (b)         Reserved 

 

7.4               Ordinary Course. The Company covenants to Parent and Sub that,
notwithstanding Section 7.3, at all times from and after the date hereof until
the Closing Date, it covenants and agrees as to itself and its Subsidiaries that
(except as expressly contemplated or permitted by this Agreement, or to the
extent that Parent shall otherwise consent in writing) Company and each of its
Subsidiaries shall conduct its businesses only in, and none of Company and such
Subsidiaries shall take any action except in, the ordinary course consistent
with past practice.

 



 45 

 

 



7.5               Conversion of Company’s Outstanding Debt and of Outstanding
Preferred Stock . On or prior to the Closing all indebtedness and loan
obligations of the Company, other than Permitted Closing Debt, shall be
converted into equity of the Company at a rate of $1.00 per share and upon such
other terms as may be reasonably acceptable to Parent and principal shareholders
of Parent provided that Permitted Closing Debt will be converted within 60 days
of the Closing, and provided further that all conversions of Company debt
outstanding at Closing into shares of common stock and all conversions of the
Company’s Preferred Stock into shares of common stock are subject to being
rescinded, pursuant to the terms of Note Conversion Agreements and Preferred
Stock Conversion Agreements, forms of which agreements are attached hereto as
Exhibits B and C respectively, if Parent raises less than $9 million of equity
capital (the “Supplemental Capital”) within six months from the Closing Date
(the “Supplemental Raise Date”).



 

7.6       If Parent raises the Supplemental Capital on or before Supplemental
Raise Date, Company Shareholders shall be entitled to receive additional shares
amounting to 1.25% of Parent Common Stock (the “Supplemental Capital Shares”)
based on 78,754,666 shares outstanding and within seven days of the date of the
Supplemental Raise Date the Company shall issue or cause its transfer agent to
issue the Supplemental Capital Shares to the Company Shareholders in accordance
with their pro rata shareholdings. On a fully diluted basis after giving effect
to the New Capital, Company Shareholders shall own 86.25% of Parent Common Stock
in the aggregate and pre-Closing shareholders of Parent shall own 13.75% of
Parent Common Stock in the aggregate. If Parent has not raised the Supplemental
Capital as of the Supplemental Raise Date or if it has not complied with the
covenant contained in paragraph 8.11 below during the period ending as of the
Supplemental Raise Date then the right to receive the Supplemental Capital
Shares shall terminate and, be of no further effect.



 

Section 8. Additional Post Closing and Other Covenants by Parent and Sub.

 

8.1               Consents and Waivers. Each of Parent and Sub will obtain from
any required parties any consents, approvals, authorizations or waivers required
hereunder in connection with the Merger. Schedule 8.1 sets forth all required
party consents approvals authorizations or waivers required hereunder in
connection with the Merger (collectively “Parent Approvals”) and other than as
set forth on Schedule 8.1 no Parent Approvals are required with respect to the
entering into and execution of this Agreement and consummating the transactions
contemplated by this Agreement including the Merger.

 

8.2               Books and Records. After the date hereof, Parent and Sub shall
permit Company and its authorized representatives, in connection with (i) the
preparation of Company’s tax returns, (ii) the determination or enforcement of
the Company’s rights and obligations under this Agreement, (iii) the Company’s
compliance with the requirements of any governmental or quasi-governmental
authority or body or (iv) to have reasonable access during normal business hours
to the Books and Records relating to the operation of the Business prior to the
Closing Date. Notwithstanding the foregoing, copies of the Books and Records of
the Parent and Sub shall remain with the Company. After the Closing Michael West
shall be reasonably available (without additional consideration) to cooperate
with the providing any inflation about the Parent that the Company may need to
meet its reporting obligations in connection with the audit of the Parent for
the year ended December 31, 2019.





 46 

 

8.3               Related Transactions. As soon as practicable prior to the
Closing (but not less than 20 days before the closing), as applicable, the
Parent shall prepare and file with the SEC any statement if required pursuant to
Rule 14f-1 promulgated under the Exchange Act, and send the statement to all
Parent shareholders immediately after the Closing. Parent and Company shall use
their respective best efforts to obtain effectiveness of any such statement
should any comments arise from the SEC.

 

8.4               Announcing Report. Contemporaneous with or prior to the
earlier of (i) Parent’s first public announcement of the transactions
contemplated hereby and (ii) 5:30 p.m. (New York City time) on the fourth (4th)
business day following the Closing Date, Parent shall file a Form 8-K with the
SEC describing the terms of the transactions contemplated by this Agreement in
the form required by the Exchange Act, including any required financial
statements (the “Announcing Form 8-K”). Parent shall not make any public
announcement regarding the transactions contemplated hereby prior to the
Closing, unless otherwise required by the rules and regulations of the SEC or
other authority.

 

8.5               Ordinary Course. At all times from and after the date hereof
until the Closing Date, Parent covenants and agrees as to itself and its
Subsidiaries that (except as expressly contemplated or permitted by this
Agreement, or to the extent that Company shall otherwise consent in writing)
Parent and each of its Subsidiaries shall conduct its businesses only in, and
none of Parent and such Subsidiaries shall take any action except in, the
ordinary course consistent with past practice.

 

8.6               Elimination of Liabilities. Parent shall cause the cumulative
obligations, liabilities debt of Parent and Sub relating to and incurred in
directly or indirectly in connection with the Parent’s business including but
not limited to the Medical Supply Operations immediately prior to the Effective
Time to consist principally of liabilities for legal expenses, transfer agent
fees, EDGAR filing agent fees, and accounting fees and which are set forth on
Schedule 8.6 and which fees and costs shall not to exceed $50,000. Immediately
prior to the Closing, Parent shall cause all other obligations and liabilities
of Parent and Sub to be satisfied or released (together with appropriate
releases or indemnities in favor of Parent and Sub), in form and substance
satisfactory to Company and its counsel.

 

8.7               Post-Closing Equity Plan. Following the Closing, Parent may
adopt a stock equity plan (the “Equity Plan”) containing such terms and
provisions as Parent’s board of directors may deem to be in the best interests
of Parent. The Equity Plan shall be for the benefit of employees, directors and
consultants of Parent and the Company, provided that grants under the Equity
Plan shall not in the aggregate exceed ten percent (10%), with allowed five
percent (5%) annual increases, of the outstanding shares of common stock after
giving effect to the Reverse Stock Split, and provided further that for a period
of 12 months after the Closing, Parent shall not register with the Securities
and Exchange Commission any of the shares to be issued or reserved for issuance
under the Equity Plan, and provided further that all shares or other securities
granted under the Equity Plan shall be “locked up” and not be permitted to be
sold, hypothecated or transferred for a period that shall terminate not earlier
than the date that is the one year anniversary of the Closing. Any prohibition
in this Section shall be null and void one year after the Closing.

 



 47 

 



8.8               Restricted Stock; Piggyback Registration Rights. The shares to
be issued hereunder (the “Merger Shares”) have not been registered with the
United States Securities and Exchange Commission (“SEC”) or with the securities
regulatory authority of any state. The Merger Shares are subject to restrictions
imposed by federal and state securities laws and regulations on transferability
and resale, and may not be transferred assigned or resold except as permitted
under the Securities Act of 1933, as amended (the “Act”), and the applicable
state securities laws, pursuant to registration thereunder or exemption
therefrom. Parent, following the Merger, may also be referred to herein as
“SplashPM.” At such time, if ever, that SplashPM determines to file a
registration statement with the SEC relating to an offering for its own account,
or the account of others under the Act, of any of its equity securities (other
than on Form S-4 or Form S-8 or their then equivalents relating to equity
securities to be issued solely in connection with any acquisition of any entity
or business or equity securities issuable in connection with stock option or
other bonafide employee benefit plans) (the “Registration Statement”), SplashPM
shall send written notice of such determination to those Company Shareholders
entitled to piggyback registration rights under the Note Conversion and
Preferred Stock Conversion Agreements (collectively the “Registration Rights
Holders” and individually a “Rights Holder”), and, if within 10 days after the
date of receipt of such notice the Registration Rights Holders, or any of them,
shall so request in writing, SplashPM shall include within the Registration
Statement all or any part of the Merger Shares (“Registerable Securities”)
requested to be registered, provided however Registerable Securities may be
removed pro rata to the percentage of securities being removed by other selling
shareholders whose shares are also covered by the Registration Statement
(“Removed Registerable Securities”) if such removals are required to comply with
any written comments from the SEC with respect to Rule 415 promulgated under the
Act. The Company covenants to maintain the effectiveness of the Registration
Statement, and of any registration statement filed thereafter which must include
the Removed Registerable Securities, if any, (an “RRS Registration Statement”),
by promptly preparing and filing post-effective amendments to the Registration
Statement and RRS Registration Statement until all of the Registerable
Securities and Removed Registerable Securities are sold. The registration rights
granted herein shall remain in full effect and continue to extend to the
Registerable Securities and Removed Registerable Securities until they are sold.
All fees and costs of or incidental to any such registration statement shall be
borne by the Company and SplashPM. All shares of restricted common stock of
Parent outstanding at the time of Closing and all shares of common stock
underlying outstanding options of Parent at time of Closing shall be provided
and accorded the same registration rights as given hereunder to Registration
Rights Holders. Parent further covenants that it will not extend, provide or
permit piggyback registration rights to any holder of Permitted Closing Debt for
so long as any Rights Holder has not fully sold its Registerable Securities.

 

8.9               Restriction on Splits; Share Combinations. Other than the
Reverse Stock Split, SplashPM shall not effect or permit any additional share
combinations or reverse stock splits for 18 months following the Closing.

 

8.10           Management Bonuses and Salary Freeze. Until SplashPM reports in
its SEC filings an operating profit under GAAP from recurring revenue for at
least two consecutive quarters, SplashPM shall pay no bonuses nor provide or
allow salary or other compensatory raises or increases to any member of its
management team.

 





 48 

 

8.11           Limitation on Future Offerings. For a period of 12 months
following the Closing, SplashPM shall enter into no financing, sell no
securities or securities convertible into common stock or other equity of
SplashPM, grant no option, warrant or other right to purchase or acquire
securities of SplashPM on a cashless basis, or at a price which on a net basis
after costs is or would result in a price per share of less than $1.10 per share
(before giving effect to the Reverse Stock Split).

 

8.12           Lock-Up/Leak Out. At the time of Closing, all affiliates of
SplashPM including officers, directors and beneficial owners of more than 10% of
SplashPM shares, but excluding all holders of restricted shares of common stock
of Parent immediately prior to the Closing shall enter or shall have entered
into Lock-up/Leak out agreements, substantially in the form attached hereto as
Exhibit D and as set forth on Schedule 8.12, by which they agree [a] not to sell
any shares for six months (the “L/U Term”), [b] may release from lock-up up to
25% of their shares three months after the L/U Term and [c] release from lock-up
all remaining of their shares six months after the L/U Term. In the alternative
all shares that are subject to Lock- up/Leak out agreements may be released from
the Leak out provisions of the agreements any time following the L/U Term
(“Early L/U Release”) when both (1) volume of Parent shares traded are at least
50,000 shares per day (the “Volume Condition”) and (2) the closing price per
share determined on a volume weighted average price basis equals not less than
300% of deemed value per share (the “Price Condition”) for 20 consecutive
trading days (the “Trading Term Period”) have been met. For purposes hereof
“deemed value per share” shall equal the aggregate Parent enterprise value post
Merger Transaction, divided by the total number of shares outstanding. By way of
illustrating an Early L/U Release where both the Volume Condition and the Price
Condition are met, if a share of Parent has a deemed value of $1 upon completion
of the Merger Transaction then the closing price per share, before giving effect
to the Reverse Stock Split, must be at least $3 on a volume weighted average
price basis and trading volume must be at least 50,000 shares over 20
consecutive trading days. If either of Volume Condition or the Price Condition
is not met over the Trading Term Period then Early L/U Release shall not be
available. Notwithstanding the foregoing those shareholders who are not officers
of SplashPM or Company and who have invested $500,000 or more in the Company at
least six months prior to the Closing shall not be required to enter into
Lock-up/Leak out agreements.

 

8.13           Covenant to Make Timely SEC Filings. SplashPM covenants that for
a period of not less than twenty four months after Closing SplashPM timely shall
make all annual, quarterly, periodic and other filings required to be made under
federal securities laws and it shall not file, cause or allow to be filed with
the SEC during this period any Form 15, or take any other action by which
SplashPM will terminate or seek to terminate or suspend SplashPM’s duty to file
reports under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) or suspend SplashPM’s duty to file required reports under Section 13 or
Section 15(d) of the Exchange Act.

 

Section 9. Indemnification.



 49 

 



9.1               Indemnity Agreement of Company. Subject to the provisions and
limitations of this Section 9, Company, for itself, its successors and assigns,
agrees to indemnify, save and hold harmless each of Parent and Sub and its
respective officers, directors, representatives, and agents from and against:

 

(a)                Failure to Perform Obligations. Any Event of Loss (as defined
below) or Loss (as defined below) arising as a result of Company’s failure to
perform or discharge any of its duties or obligations to be performed by Company
hereunder prior to the Closing Date; and

 

(b)               Breach of a Representation Warranty or Covenant. Any Event of
Loss or Loss arising from any breach of a representation, warranty or covenant
of Company set forth in this Agreement.

 

9.2               Indemnity Agreement of Parent and Sub. Subject to the
provisions and limitations of this Section 9, each of Parent and Sub, for
itself, its successors and assigns, agrees to indemnify and save harmless
Company from and against:

 

(a)                Failure to Perform Obligations. Any Event of Loss or Loss
arising as a result of Parent’s or Sub’s failure to discharge or perform any
duties or obligations to be performed by Parent or Sub hereunder prior to the
Closing Date; and

 

(b)               Breach of Representation, Warranty or Covenant. Any Event of
Loss or Loss arising from any breach of a representation, warranty or covenant
of Parent or Sub set forth in this Agreement.

 

9.3               Definition of “Loss”. Any party to this Agreement against
which indemnification may be sought pursuant to this Section 9 shall be herein
called an “Indemnifying Party,” and any person entitled to indemnification
pursuant to this Section 9 shall be herein called an “Indemnified Party.” The
occurrence of an event which may result in a loss, cost, expense or liability of
an Indemnified Party hereunder as to which the Indemnifying Party shall have
received notice from the Indemnified Party shall be herein called an “Event of
Loss,” and the amount of any loss, cost, expense or liability of any kind
whatsoever (including legal fees and disbursements incurred in connection
therewith) incurred by an Indemnified Party shall be herein called a “Loss;”
provided, however, that for purposes of computing the amount of Loss incurred by
any Indemnified Party, there shall be deducted an amount equal to the amount of
any insurance proceeds (other than self-insurance) directly or indirectly
received by such Indemnified Party in connection with such Loss or the
circumstances giving rise thereto.

 

Upon payment by an Indemnified Party of any Loss, the Indemnifying Party shall
discharge its obligation to indemnify the Indemnified Party against such Loss by
paying to the Indemnified Party an amount that, on an after-tax basis reflecting
the hypothetical tax consequences, if any, of the receipt of such amount, shall
be equal to the hypothetical after-tax amount of such Loss by taking into
account the hypothetical tax consequences, if any, to the Indemnified Party of
the payment of such Loss. For purposes of this Section 9, references to
“after-tax basis,” “hypothetical” tax consequences and “hypothetical” after-tax
amount refer to calculations of foreign, federal, state and local tax at the
maximum statutory rate (or rates, in the case of an item of income or deduction
taxable or deductible for purposes of more than one tax) applicable to the
Indemnified Party for the relevant year, after taking into account, for example,
the effect of deductions available for other taxes such as state and local
income taxes, which effect would similarly be calculated on the basis of the
maximum statutory rate (or rates) of the tax (or taxes) for which such deduction
was available.

 



 50 

 



9.4               Insurance Proceeds Received After Indemnification. Each party
agrees that, if it receives any payments from the other party hereto with
respect to any Loss pursuant to this Section 9 and subsequently such party
receives any amount of insurance proceeds (other than from self-insurance) in
connection with any such Loss or the circumstances giving rise thereto, such
party agrees to promptly deliver or cause to be delivered the amount of such
insurance proceeds to the party that made such indemnification payments pursuant
to this Section 9; provided, however, a party shall not be required to pay (or
cause to be paid) to the other party an amount of insurance proceeds in excess
of the payment in respect of the related Loss paid by the Indemnifying Party.

 

9.5               Deductible Amount and Time Period. An Indemnifying Party shall
not be required to make any indemnification payments hereunder for which such
Indemnifying Party would otherwise be liable under this Section 9 until (and
then only to the extent that) the total of all amounts to which, but for the
provisions of this sentence, the Indemnified Party would be entitled pursuant to
this Section 9 with respect to all Losses actually exceeds $25,000; provided,
however, that the limitations on liability set forth in this sentence shall not
be applicable to (i) any claim against an Indemnifying Party alleging fraudulent
misrepresentation or (ii) any payments to be made by the Indemnifying Party
pursuant to any provision of this Agreement (other than those set forth in this
Section 9) or any provision of the instruments of assumption referred to herein.

 

Notwithstanding anything in this Section 9 to the contrary, the Indemnifying
Party shall have (i) no liability for any Loss arising out of claims of a person
not a party or an affiliate of a party to this Agreement as to which the
Indemnifying Party shall not have received notice within six years from the
Closing Date and (ii) no liability for any Loss arising out of claims under this
Agreement (other than those referred to in clause (i) of this sentence) as to
which the Indemnifying Party shall not have received notice within four years
from the Closing Date.

 





 51 

 

 

9.6               Defense of Claims. In case any legal action shall be commenced
or threatened (provided that in the case of a threatened legal action the
Indemnified Party believes in good faith that an indemnifiable Loss is likely to
occur) against an Indemnified Party which could result in a Loss, the
Indemnified Party shall promptly notify the Indemnifying Party in writing. After
receipt of any such notice, the Indemnifying Party shall have the right,
exercisable by written notice of exercise to the Indemnified Party promptly
after receipt of the notice provided for in the next preceding sentence, (A) to
participate in and (B) assume (and control) the defense of such action, at its
own expense and with its own counsel, provided such counsel is satisfactory to
the Indemnified Party. If the Indemnifying Party elects to assume the defense of
such action, the Indemnifying Party shall keep the Indemnified Party informed of
all material developments and events relating to such action. The Indemnified
Party shall have the right to participate in (but not control) the defense of
any such action, but the fees and expenses of counsel for the Indemnified Party
shall be at its own expense except as set forth in the following sentence. The
Indemnifying Party shall bear the reasonable fees and expenses of counsel
retained by the Indemnified Party if (i) the Indemnified Party shall have
retained such counsel due to actual or potential conflicting interests between
the Indemnified Party and the Indemnifying Party, (ii) the Indemnifying Party
shall not elect to assume the defense of the action, (iii) the Indemnifying
Party shall not have employed counsel satisfactory to the Indemnified Party to
represent the Indemnifying Party in connection with its assumption of the
defense of the action within a reasonable time after notice pursuant to the
first sentence of this paragraph is delivered to the effect that such action has
been commenced or is threatened, or (iv) the Indemnifying Party has authorized
the employment of counsel for the Indemnified Party to handle the defense of the
action at the expense of the Indemnifying Party. In no event will the
Indemnifying Party be liable for any settlement or admission of liability with
respect to any action without its prior written consent, which shall not be
unreasonably withheld, but if settled with such consent, the Indemnifying Party
shall be liable therefor, subject to the limitations set forth in this Section
9. The Indemnifying Party may not settle any liability or claim subject to
indemnification pursuant to this Section 9 without the consent of the
Indemnified Party and on any basis that does not provide for a full release of
the Indemnified Party. Any participation in, or assumption of the defense of,
any action by an Indemnifying Party shall be without prejudice to the right of
the Indemnifying Party, and shall not be construed as a waiver of its right to
deny the obligation to indemnify the Indemnified Party. The giving of notice, as
above provided, of a loss, damage, cost or expense claimed to be indemnifiable
hereunder, to exercise the right, as the same is provided (and limited) herein,
to participate in and assume control of the defense against such claim, shall be
a prerequisite to any obligation to indemnify; provided, however, that the
Indemnified Party’s rights pursuant to this Section 9 shall not be forfeited by
reason of a failure to give such notice or to cooperate in the defense to the
extent such failure does not have a material and adverse effect on the defense
of such matter. Notwithstanding any of the above, Parent shall have control of
any action arising from a tax claim to the extent such claim is reflected on
Parent’s tax returns.

 

9.7               Payment of Loss; Subrogation. Any Loss for which an
Indemnified Party is entitled to payment hereunder shall be paid by the
Indemnifying Party upon written demand by the Indemnified Party. The
Indemnifying Party shall be subrogated to any claims or rights of the
Indemnified Party as against any other persons with respect to any Loss paid by
the Indemnifying Party under this Section 9. The Indemnified Party shall
cooperate with the Indemnifying Party to a reasonable extent, at the
Indemnifying Party’s expense, in the assertion by the Indemnifying Party of any
such claims against such other persons.

 

9.8               Notice of Event of Loss. Each party agrees that it will give
notice to the other party hereunder promptly, but in no event later than 30
days, after the receipt by one of its responsible officers of knowledge of a
state of facts which, if not corrected, would be an Event of Loss hereunder.
Each party shall make available to the other party and its counsel and
accountants, at reasonable times and for reasonable periods, during normal
business hours, all books and records of such party relating to any such
possible Event of Loss, and each party will render to the other such assistance
as it may reasonably require of the other in order to insure prompt and adequate
prosecution of the defense of any suit, claim or proceeding based upon such
state of facts.

 

Section 10. Termination of Agreement. This Agreement and the transactions
contemplated hereby may be terminated in the following manner:

 

10.1           This Agreement may be terminated at any time before Closing by
the mutual consent of the Board of Directors of Parent (on behalf of Parent and
Sub) and the Board of Directors of Company.

 

10.2           Parent (on behalf of Parent and Sub) may terminate this
Agreement, at its sole option, if the Closing has not occurred by February 15,
2020.

 

10.3           Company may terminate this Agreement, at its sole option, if the
Closing has not occurred by February 15, 2020.

 

10.4           Either Parent or Company may terminate this Agreement prior to
Closing

if:

 

(a)                the other (with Parent and Sub being one party for this
purpose) breaches its representations, warranties or covenants herein in any
material respect; or

 

(b)               any event occurs or fails to occur which renders impracticable
satisfaction of any of the conditions to its respective obligations under
Sections 6 or 7 hereof.

 

10.5           Upon termination of this Agreement as provided for above and
notwithstanding any other provision of this Agreement, none of the parties
hereto shall have any further rights or obligations hereunder. In the event of
the termination of this Agreement pursuant to the preceding sentence, the
provisions set forth in the first sentence of Section 11.1 and in Section 11.4
shall survive such termination.

 



 52 

 

 

10.6           Written notice of termination of this Agreement, as provided for
in this Section 10, shall be given by the party so terminating to the other
party hereto, in accordance with the provisions of Section 11.12 hereof.

 

Section 11. Miscellaneous Provisions.

 

11.1           Expenses. Except as otherwise provided in this Agreement, each
party hereto shall pay its own expenses incident to the origination, negotiation
and execution of this Agreement and the consummation of the transactions
contemplated hereby, including all legal and accounting fees and disbursements.

 

11.2           Payment and Expenses of Other Parties. Company, Parent and Sub
agree that if subsequent to the Closing Date any of them shall receive any
payment due to another party each shall promptly remit the same to the other
(net of any tax imposed upon either party in respect of the receipt of such
payment), and if any party shall pay any obligations of the other not assumed by
it hereunder, the payment shall be for the account of the party to whom the
obligation relates and such party shall promptly reimburse the other party for
any such payment.

 



11.3           Annexes and Schedules. The Annexes and Schedules attached hereto
are incorporated herein and made a part hereof for all purposes. As used herein,
the expression “this Agreement” means the body of this Agreement and such
Annexes and Schedules; and the expressions “herein,” “hereof,” and “hereunder”
and other words of similar import refer to this Agreement and such Annexes and
Schedules as a whole and not to any particular part or subdivision thereof.

 

11.4           Survival of Obligations. Subject to the applicable limitations of
Section 10 above, the respective representations, warranties, covenants and
agreements of the parties to this Agreement shall survive consummation of the
transactions contemplated by this Agreement and shall continue in full force and
effect after the Closing Date.

 

11.5           Amendments and Waivers. Except as otherwise specifically stated
herein, any provision of this Agreement may be amended by, and only by, a
written instrument executed by Parent on one part (acting as a single party for
purposes of this Section 11.5 with Sub) and Company on another part. Company may
extend the time for or waive the performance of any obligation of Parent or Sub,
waive any inaccuracies in the representations or warranties by Parent or Sub or
waive compliance by Parent or Sub with any of the terms and conditions contained
in this Agreement. Any such extension or waiver shall be in writing and executed
by Company. Parent may extend the time for or waive the performance of any
obligations of Company, waive any inaccuracies in the representations or
warranties by Company, or waive compliance by Company with any of the terms and
conditions contained in this Agreement. Any such extension or waiver shall be in
writing and executed by Parent.

 

11.6           Further Assurances. From and after the Closing Date, the parties
shall, on request, cooperate with one another by furnishing any additional
information, executing and delivering any additional documents and instruments,
and doing any and all such other things as may be reasonably required by the
parties or their counsel to consummate or otherwise implement the transactions
contemplated by this Agreement.

 

11.7           Public Statements. Except as may be required by law, none of
Company, Parent or Sub shall issue any press release or other public statement
concerning the transactions contemplated by this Agreement without first
providing the others with a written copy of the text of such release or
statement and obtaining the consent of the other (with Parent acting on behalf
of itself and Sub) respecting such release or statement.

 



 53 

 

 



11.8           Confidentiality. If the transactions contemplated by this
Agreement shall be consummated, (i) Company shall keep this Agreement, the terms
hereof, and all documents and information relating to this Agreement and to the
Business confidential, except as may be required by law and (ii) Parent and Sub
shall keep this Agreement, the terms hereof, and all documents and information
received from Company, to the extent they relate to anything other than the
Business, confidential, except as may be required by law. In the event that the
transactions contemplated by this Agreement shall not be consummated, each party
(with Parent acting on behalf of itself and Sub as a single party for purposes
of this Section 11.8) (i) shall return to the other party all such documents and
written information as it shall have received from the other party in connection
with this Agreement, (ii) shall treat such documents and information as
confidential, and (iii) shall not disclose or utilize, and shall use its best
efforts to prevent any of its employees from disclosing or utilizing, such
documents and information. However, in any event, the restrictions of this
Section 11.8 shall not apply (i) in the case of Parent, to any document or
information if such document or information (A) was already known to Parent, as
evidenced by Parent’s written records, prior to the receipt of such document or
information from Company, (B) was publicly available at the time of the
disclosure of such document or information by Company to Parent or subsequently
became publicly available through no fault of Parent, or (C) was approved for
public disclosure by the written authorization of Company and (ii) in the case
of Company, to any document or information, if such document or information (A)
was publicly available at the time of disclosure of such document or information
by Company to Parent or subsequently became available through no fault of
Company or (B) was approved for public disclosure by the written authorization
of Parent. Notwithstanding any termination of this Agreement, the parties’
obligations under this Section 11.8 shall continue and survive such termination
for a period of five years from the date hereof.

 

11.9           Parties Bound. This Agreement shall apply to, inure to the
benefit of and be binding upon and enforceable against the parties hereto and
their respective successors and permitted assigns. The respective rights and
obligations of any party hereto shall not be assignable without the consent of
the other parties. No assignment shall relieve the assigning party of any of its
obligations. This Agreement is for the sole benefit of the parties hereto and
their respective successors and permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other person or entity any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

 

11.10       Governing Law and venue. This Agreement, and the rights and
obligations of the parties hereto, shall be governed by and construed in
accordance with the laws of the State of Nevada. Any legal suit, action or
proceeding arising out of or based upon this Agreement or the transactions
contemplated hereby may be instituted in the federal courts of the United States
of America located in the city of Manhattan and county of New York, and each
party irrevocably submits to the exclusive jurisdiction of such courts in any
such suit, action or proceeding. Each party acknowledges and agrees that any
controversy which may arise under this Agreement is likely to involve
complicated and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Agreement or the
transactions contemplated hereby

.





 54 

 

 

11.11       Remedies. Each party recognizes that money damages may be inadequate
to compensate a party for a breach by the other party of its obligations under
this Agreement, and each party agrees that in the event of such a breach
non-breaching party may apply for an injunction of specific performance or the
granting of such other equitable remedies as may be awarded by a court of
competent jurisdiction in order to afford the non-breaching party the benefits
of this Agreement and that the breaching party shall not object to such
application, entry of such injunction or granting of such other equitable
remedies on the ground that money damages will be sufficient to compensate the
non-breaching party.

 

11.12       Notices. Any notice, demand, approval, consent, request, waiver or
other communication which may be or is required to be given pursuant to this
Agreement shall be in writing and shall be deemed given on the earlier of the
day actually received or on the close of business on the second business day
next following the day when deposited in the United States mail, postage
prepaid, certified or registered, addressed to the party at the address set
forth after its respective name below, or at such different address as such
party shall have theretofore advised the other party in writing, with copies
sent to the persons indicated:

 

If to Company:

 

Splash Beverage Group, Inc.

1314 E. Las Olas Blvd Suite #221

Fort Lauderdale, Florida 33301

Attention: Robert Nistico, Chief Executive Officer

 

With a copy (that shall not constitute notice) to :

Darrin Ocasio

Sichenzia Ross Ference LLP

1185 Avenue of the Americas, 37th Floor,

New York, New York 10036

 

If to Parent or Sub:

 

Canfield Medical Supply, Inc.

4120 Boardman-Canfield Road

Canfield, Ohio 44406

Attention: John Mathias Lepo, Chief Executive Officer

 

With a copy (that shall not constitute notice) :

Aaron A. Grunfeld

Law Offices Aaron A. Grunfeld & Associates

10940 Wilshire Boulevard, 23rd Floor

Los Angeles, California 90024



11.13       Number and Gender of Words. Whenever herein the singular number is
used, the same shall include the plural where appropriate, and the words of any
gender shall include each other gender where appropriate.

 

11.14       Captions. The captions, headings and arrangements used in this
Agreement are for convenience only and do not affect, limit or amplify the terms
and provisions hereof.

 





 55 

 

11.15       Invalid Provisions. If any provision hereof is held to be illegal,
invalid or unenforceable under present or future laws effective during the term
hereof, such provision shall be fully severable; this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part hereof; and the remaining provisions hereof shall
remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance herefrom. In lieu of such
illegal, invalid or unenforceable provision there shall be added automatically
as a part hereof a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.

 

11.16       Accounting Terms. Unless otherwise specified or agreed to in writing
by the parties hereto, all accounting terms used in this Agreement shall be
interpreted in accordance with United States generally accepted accounting
principles applied on a consistent basis.

 

11.17       Entirety of Agreement. This Agreement contains the entire agreement
between the parties. No representation, inducements, promises or agreements,
oral or otherwise, which are not embodied herein shall be of any force or
effect. This Agreement replaces and supersedes in its entirety the Term Sheet.

 

11.18       Currency. All dollar amounts stated herein, unless otherwise
specified, are stated in United States currency.

 

11.19       Brokerage and Finder’s Fees. Each party hereto agrees to pay all
expenses and fees it has incurred to the extent that it has engaged a broker or
finder in connection with this transaction and further agrees to indemnify and
save the other party hereto harmless from any claims by any such brokers or
finders in connection with the Merger and the other transactions contemplated by
this Agreement.

 

11.20       Multiple Counterparts; Facsimile Signature; Effectiveness. This
Agreement may be executed in multiple counterparts, each of which shall be
deemed an original for all purposes and all of which shall be deemed,
collectively, one agreement. This Agreement may be executed by facsimile
signature, each of which shall be deemed an original for all purposes hereof.
This Agreement shall become effective when executed and delivered by the parties
hereto.

 

 56 

 





 

[image_005.jpg] 

 





 57 

 





IN WITNESS WHEREOF, the parties hereto have executed this Agreement and Plan of
Merger as of the date first above written.

 

 

PARENT:

 

CANFIELD MEDICAL SUPPLY, INC.

 

By:                                                                     

John Mathias Lepo, Chief Executive Officer

 

SUB:

 

SBG ACQUISITION, INC.

 

By:                                                                     

John Mathias Lepo, Chief Executive Officer

 

 

COMPANY:

 

SPLASH BEVERAGE GROUP, INC.

 

By: [image_006.jpg]

      ___________________________ 

Robert Nistico, Chief Executive Officer

 

 

 

 

 

 

 

S-1



 



 58 

 

INDEX OF SCHEDULES

TO 

AGREEMENT AND PLAN OF MERGER

 

by and among

Canfield Medical Supply, Inc.,

 

SBG Acquisition Inc., and

Splash Beverage Group, Inc.

 

Splash Schedules

 



 





ScheduleTitle



 



ICompany Shareholders



 





3.7Capitalization



   



3.9Principal Assets



    



3.11Litigation, Etc.



 

3.14ERISA

 

3.15Employee Plans

 

3.19Exceptions to Ownership of Patents, Licenses and Permits

 

3.20Exceptions to Ownership of Trademarks, etc.

 





3.22Material Undisclosed Liabilities



 

3.24Tax Returns and Tax Liabilities

 

3.25Officers and Employees

 

Canfield Medical Supply Schedules

 





4.6Capitalization.



 

4.13Absence of Undisclosed Liabilities.

 

4.14Tax Returns and Tax Liabilities.



 59 

 



Schedule I

Company Shareholders

 

Stockholder Name Common Stock Preferred Stock                                  
             







 60 

 

Schedule 3.7 

Capitalization

 

Common Stock Issued and Outstanding Preferred Stock Issued and Outstanding    



 61 

 



 

Schedule 3.9

Principal Assets





 62 

 

 

Schedule 3.11

 

Litigation, Etc.





 63 

 

 

Schedule 3.14

ERISA

 

 64 

 





 

Schedule 3.15

Employee Plans



 65 

 

 



 

Schedule 3.19

 

Exceptions to Ownership of Patents, Licenses and Permits


 

Schedule 3.20

 

Exceptions to Ownership of Trademarks, etc.

 

 



 66 

 



Schedule 3.22

 

Material Undisclosed Liabilities



 67 

 

 



 

Schedule 3.24

 

Tax Returns and Tax Liabilities

 



 

 68 

 



Schedule 3.25

Officers and Employees



 69 

 

 



 

Schedule 4.6

Capitalization

 

Capitalization of Canfield Medical Supply, Inc. is as set forth on its Quarterly
Report on Form 10-Q filed with the Securities and Exchange Commission on
November 14 , 2019.

 



 

 70 

 



Schedule 4.13

 

Absence of Undisclosed Liabilities





 71 

 

 

 

Schedule 4.14

 

Tax Returns and Tax Liabilities

 



 

 72 

 



 

 

Exhibit A

 

Form of Business Transfer and Indemnity Agreement

 

 

Exhibit B

 

Form of Promissory Note Conversion Agreement

 

 

Exhibit C

 

Form of Preferred Stock Conversion Agreement

 

 

Exhibit D

 

Form of Lock-Up/Leak out Agreement

 





 73 

 

